No.    81-45

                    I N THE SUPREME COURT O F THE STATE O F MONTANA

                                                    1981



MONTANA AUTOMOBILE A S S O C I A T I O N ,
BUFFALO MACHINERY COMPANY e t a l . ,                       and MONTANA CHAMBER O F COMMERCE,

                                    P l a i n t i f f s and R e s p o n d e n t s ,



MIKE GREELY, ATTORNEY GENERAL O F THE
STATE O F MONTANA, and PEG K R I V E C ,
COMMISSIONER O F P O L I T I C A L P R A C T I C E S ,

                                    D e f e n d a n t s and A p p e l l a n t s .



ORIGINAL PROCEEDING:

C o u n s e l of R e c o r d :

        For A p p e l l a n t s :

            Hon. M i k e G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , M o n t a n a
            R i c h a r d L a r s o n argued and M a r y B. T r o l a n d argued,
             A s s i s t a n t A t t o r n e y General, Helena, Montana
            $f-c..k        &DL-:          ".cCe0-,       ~                       T                   L   ~
        For     spondents :

               D o n a l d g a r r i t y argued, H e l e n a ,         Montana

        For A m i c u s C u r i a e :

               J a m e s G o e t z , R.C.L.U.),     Bozeman, Montana
               James W.                           .
                               Zion, (A. C L L ~ U). Hklana , M o n t a n a
               K e l l y A l a n J e n k i n s , (Common C a u s e ) H e l e n a , M o n t a n a

                                                            - --




                                                Submitted:           March 27,        1981

                                                    Decided:         J u l y 30, 1 9 8 1

Filed :      . a L S O 1980
Mr.    J u s t i c e Fred J . Weber d e l i v e r e d t h e Opinion of t h e C o u r t .


          I n i t i a t i v e No.   85'-,   Lobbyist Disclosure,                 (herein called

"1-85" o r " t h e I n i t i a t i v e " ) was h e l d t o be u n c o n s t i t u t i o n a l

by t h e D i s t r i c t C o u r t of t h e F i r s t J u d i c i a l D i s t r i c t .

D e f e n d a n t s , t h e s t a t e a t t o r n e y g e n e r a l and t h e commissioner

of p o l i t i c a l p r a c t i c e s of t h e S t a t e of Montana, w e r e perman-

e n t l y e n j o i n e d from enforcement of 1-85.                     Defendants appeal-

from t h e judgment.                W hold t h a t t h e I n i t i a t i v e i n p a r t i s
                                     e

u n c o n s t i t u t i o n a l and v o i d , and t h a t t h e b a l a n c e of 1-85 i s

s u f f i c i e n t t o c a r r y o u t t h e p u r p o s e s of t h e Act a n d , t h e r e f o r e ,

remains i n e f f e c t .           T h i s o p i n i o n d o e s n o t r u l e upon t h e

a p p l i c a b i l i t y of 1-85 t o l a w y e r s , which w i l l b e d e c i d e d i n a

s e p a r a t e o p i n i o n , S t a t e Bar of Montana v . K r i v e c , Supreme

C o u r t Docket No.          81-35.

        C h a p t e r 157, L a w s of Montana ( 1 9 5 9 ) , e n t i t l e d "Lobbying",

w a s e n a c t e d i n 1959 and c o d i f i e d a s s e c t i o n 43-801,              e t seq.,

R.C.M.,       1947, now C h a p t e r 7, T i t l e 5, MCA.                 The Lobbying Act

was e n a c t e d " t o promote a h i g h s t a n d a r d of e t h i c s i n t h e

p r a c t i c e of l o b b y i n g , t o p r e v e n t u n f a i r and u n e t h i c a l l o b b y i n g

p r a c t i c e s , and t o p r o v i d e f o r t h e l i c e n s i n g of l o b b y i s t s and

t h e s u s p e n s i o n o r r e v o c a t i o n of t h e l i c e n s e s . "    S e c t i o n 5-7-

1 0 1 , MCA.       L e g i s l a t i v e amendments i n 1965 and 1977 made

minor changes i n t h e l o b b y i n g law b u t d i d n o t a l t e r i t s

scope.        S e c t i o n 3 , Ch. 248, Laws of Montana (1965) ; s e c t i o n s

1 9 , 2 0 and 21, Ch. 309, Laws of Montana ( 1 9 7 7 ) .                           House      ill

49 and S e n a t e B i l l 233, d e s i g n e d t o expand t h e Act t o r e q u i r e

d i s c l o s u r e of t h e amounts of money s p e n t f o r l o b b y i n g , were

i n t r o d u c e d d u r i n g t h e 1979 l e g i s l a t i v e s e s s i o n , b u t were

killed prior to transmittal.                       House J o u r n a l , 46th ~ e g i s l a t u r e



          l ~ e Appendix "A".
                e
 (~ontana
        1979) ; S e n a t e J o u r n a l , 4 6 t h L e g i s l a t u r e (Montana

1979).

         I n 1980, a s u c c e s s f u l p e t i t i o n e f f o r t r e s u l t e d i n t h e

placement of 1-85 on t h e s t a t e w i d e November b a l l o t .                         The

I n i t i a t i v e s o u g h t t o add 1 3 new s e c t i o n s and t o make numerous

amendments t o t h e e x i s t i n g l o b b y i n g r e g u l a t i o n a c t .            It also

g r e a t l y expanded t h e " D e f i n i t i o n s " s e c t i o n of t h e o r i g i n a l

law i n a n a t t e m p t t o c l a r i f y t h e a p p l i c a t i o n of t h e law a s

expanded and amended.                   Most of t h e 1959 law and a l l of t h e

changes proposed by 1-85 were p r i n t e d i n t h e V o t e r I n f o r m a t i o n

Pamphlet f o r t h e November 4 , 1980, g e n e r a l e l e c t i o n .                     The o f -

f i c a l v o t e on 1-85 was 259,698 " f o r " and 76,358 " a g a i n s t " .

        On November 2 4 ,           1980, a d e c l a r a t o r y judgment a c t i o n w a s

brought i n t h e F i r s t J u d i c i a l D i s t r i c t .          The p l a i n t i f f s a r e

a s s o c i a t i o n s which employ l o b b y i s t s , s e v e r a l i n d i v i d u a l s ,

and one s t a t e r e p r e s e n t a t i v e ; and t h e d e f e n d a n t s a r e t h e a t -

t o r n e y g e n e r a l and t h e commissioner of p o l i t i c a l p r a c t i c e s

of Montana.           An a t t e m p t by d e f e n d a n t s t o remove t h e a c t i o n

t o t h e U n i t e d S t a t e s D i s t r i c t C o u r t was u n s u c c e s s f u l .    On

J a n u a r y 2 2 , 1981, a f t e r submission of b r i e f s and a h e a r i n g ,

t h e D i s t r i c t C o u r t d e c r e e d t h a t " I n i t i a t i v e No. 85 i s uncon-

s t i t u t i o n a l , n u l l , and v o i d , and t h a t d e f e n d a n t s a r e permanently

e n j o i n e d from e n f o r c i n g i t s p r o v i s i o n s . "    The f i n d i n g of

u n c o n s t i t u t i o n a l i t y was based upon t h e I n i t i a t i v e ' s i m p a c t

on numerous r i g h t s : p r i v a c y , freedom of s p e e c h , freedom of

t h e p r e s s , freedom of a s s o c i a t i o n , freedom t o p e t i t i o n t h e

government, e q u a l p r o t e c t i o n of t h e laws, and freedom from

compelled s e l f - i n c r i m i n a t i o n .      The I n i t i a t i v e was a l s o h e l d

t o be v o i d f o r vagueness.               The D i s t r i c t C o u r t found t h a t t h e

S t a t e had n o t m e t i t s burden of e s t a b l i s h i n g a c o m p e l l i n g
i n t e r e s t t h a t j u s t i f i e d t h e i n f r i n g e m e n t s mentioned above,

o r t h a t t h e S t a t e ' s i n t e r e s t c o u l d be a c h i e v e d through less
r e s t r i c t i v e means.         F i n a l l y , the D i s t r i c t Court held t h a t

t h e c o n s t i t u t i o n a l l y o f f e n s i v e p o r t i o n s of t h e I n i t i a t i v e

could n o t be severed because " t h e v a l i d i t y of t h e e n t i r e

m e a s u r e d e p e n d s upon t h e showing of a c o m p e l l i n g s t a t e

i n t e r e s t and a d e t e r m i n a t i o n t h a t s u c h i n t e r e s t may n o t b e

s a t i s f i e d by l e g i s l a t i o n more n a r r o w l y drawn."

         W e a g r e e w i t h t h e D i s t r i c t C o u r t t h a t 1-85 c o n f l i c t s

w i t h v a r i o u s c o n s t i t u t i - o n a l r i g h t s o f t h o s e a f f e c t e d by i t s

provisions.             However, w e d o n o t a g r e e t h a t t h e r e h a s b e e n a

f a i l u r e t o e s t a b l i s h a compelling s t a t e i n t e r e s t f o r t h e

p a s s a g e o f 1-85.          While w e f i n d t h a t c e r t a i n p r o v i s i o n s o f

t h e I n i t i a t i v e a r e beyond r e d e m p t i o n , t h e s t r i k i n g o f t h o s e

p r o v i s i o n s d o e s n o t r e s u l t i n a law t h a t i s i n c o m p l e t e o r

i n c a p a b l e of f u l f i l l i n g i t s s t a t e d p u r p o s e .

         Whether e n a c t e d by t h e l e g i s l a t u r e o r c r e a t e d by t h e

p e o p l e t h r o u g h i n i t i a t i v e , a l l s t a t u t e s c a r r y w i t h them a

p r e s u m p t i o n of c o n s t i t u t i o n a l i t y .     S t a t e v . Erickson (1926) ,

75 Mont. 429, 438, 244 P. 287, 290.           When a s t a t u t e i s

challenged a s being unconstitutional,                               t h e c h a l l e n g e r must

show t h a t i t d o e s i n f a c t i n f r i n g e upon a r i g h t g u a r a n t e e d

by t h e C o n s t i t u t i o n .      N.A.A.C.P.             v . Alabama ( 1 9 5 8 ) , 357 U.S.
449, 78 S . C t .        1 1 6 3 , 2 L. Ed. 2d 1488.        When i t h a s b e e n

d e m o n s t r a t e d t h a t a s t a t u t e i n f r i n g e s upon F i r s t Amendment

f r e e d o m s , a p r e s u m p t i o n o f c o n s t i t u t i o n a l i t y i s no l o n g e r

available.            United S t a t e s v. C.I.O.                 ( 1 9 4 8 ) , 335 U.S. 106,

1 4 0 , 68 S. Ct. 1 3 4 9 , 1366, 92 L. Ed. 1849, 1870-71,         (Rutledge,

J.,    concurring).              N e v e r t h e l e s s , r e s t r i c t i o n s of F i r s t Amendment

r i g h t s may b e a l l o w e d i f t h e s t a t e c a n show t h a t t h e c h a l -

lenged s t a t u t e f u r t h e r s a compelling governmental i n t e r e s t .

United S t a t e s v. O'Brien                 ( 1 9 6 8 ) , 391 U.S. 367, 377, 88 S . C t .

1673, 1678-79,              20 L. Ed. 2d 672, 679-80.            Appellants agree
t h a t c e r t a i n p r o v i s i o n s of 1-85 h a v e a n i m p a c t upon t h e
fundamental r i g h t s o f t h o s e t o whom t h e law a p p l i e s .                     How-

ever, they argue t h a t t h e D i s t r i c t Court e r r e d i n f i n d i n g

t h a t no c o m p e l l i n g s t a t e i n t e r e s t had been d e m o n s t r a t e d .

        The D i s t r i c t C o u r t found t h a t           " [tlhe Initiative itself
d o e s n o t r e c i t e any ' c o m p e l l i n g s t a t e i n t e r e s t ' i n     ...
disclosure         ...            Defendants o f f e r e d no proof t o e s t a b l i s h

such a need."             The c o u r t a l s o found t h a t t h e "Montana L e g i s -

l a t u r e has i n v e s t i g a t i v e o r ' f a c t - f i n d i n g '   capabilities

w h i l e t h e Montana i n i t i a t i v e p r o c e s s h a s no such a b i l i t y . "

The mere r e c i t a t i o n of a c o m p e l l i n g s t a t e i n t e r e s t i n t h e

A c t i t s e l f would n o t be c o n c l u s i v e .           While t h e a p p e l l a n t s

d i d n o t p r e s e n t evidence t o e s t a b l i s h a compelling s t a t e

i n t e r e s t , t h e i r b r i e f s a t t h e h e a r i n g below c i t e d a u t h o r i t y

from numerous j u r i s d i c t i o n s i n which a c o m p e l l i n g i n t e r e s t

f o r s i m i l a r l e g i s l a t i o n had been found t o b e p r e s e n t .              Laws

r e g u l a t i n g o r m o n i t o r i n g t h e r a i s i n g and s p e n d i n g of money

i n t h e p o l i t i c a l a r e n a have been e n a c t e d t h r o u g h o u t t h e

c o u n t r y a s w e l l a s by t h e Congress.                 When t h e s e laws have

been c h a l l e n g e d , t h e c o u r t s have n o t had d i f f i c u l t y f i n d i n g

a c o m p e l l i n g i n t e r e s t a s a b a s i s f o r enactment.              United

S t a t e s v . Harriss ( 1 9 5 4 ) , 347 U.S. 612, 625, 74 S. Ct. 808,

816, 98 L. Ed. 989, 1 0 0 1 ,      ( m a i n t a i n i n g t h e i n t e g r i t y of a

b a s i c governmental p r o c e s s ) ; Young Americans f o r Freedom,

I n c . v. Gorton ( 1 9 7 4 ) , 83 Wash.2d 728, 522 P.2d 189, 192,

( i n f o r m i n g p u b l i c o f f i c i a l s and t h e e l e c t o r a t e of t h e spon-

s o r s of e f f o r t s t o i n f l u e n c e governmental d e c i s i o n - m a k i n g ) ;

P l a n t e v . Gonzalez ( 5 t h C i r .           1 9 7 8 ) , 575 F.2d 1119, 1135,

cert.den.,         ( 1 9 7 9 ) , 439 U.S. 1129, 99 S. Ct. 1047, 59 ~ . ~ d . 2 d

90,    ( p r o t e c t i n g c i t i z e n s from abuse of t h e t r u s t p l a c e d i n

t h e hands of e l e c t e d o f f i c i a l s ) ; Montgomery County v . Walsh
                              /


                            6 A.2d 97, 106, a p p e a l d i s m i s s e d
 ( 1 9 7 6 ) , 4 2 4 U.S.    901, 96 S. Ct.          1 0 9 1 , 47 L. Ed. 2d           306,     (fostering

a c l i m a t e of h o n e s t y p e r c e p t i b l e by t h e p u b l i c a t l a r g e ) .

P o l i t i c a l c o r r u p t i o n i s a m a t t e r of common p o p u l a r p e r c e p t i o n ,

which may o r may n o t r e f l e c t t h e a c t u a l i t i e s of p o l i t i c a l

life.       J u d i c i a l n o t i c e may be t a k e n of t h e c o m p e l l i n g need

f o r d i s c l o s u r e laws which have a s t h e i r p u r p o s e t h e d e t e r r e n c e

of a c t u a l c o r r u p t i o n and t h e a v o i d a n c e of a p p e a r a n c e s of

corruption.           Buckley v. Valeo               ( 1 9 7 6 ) , 424 U.S.       1, 67, 96

S. Ct.     612, 657, 46 L. Ed. 2d               659, 715.            The a b s e n c e of f a c t -

f i n d i n g c a p a b i l i t i e s i n t h e i n i t i a t i v e p r o c e s s i s n o t proof

of t h e a b s e n c e of a c o m p e l l i n g s t a t e i n t e r e s t i n t h e e n a c t m e n t

of 1-85.        To s o h o l d would r e s u l t i n t h e e m a s c u l a t i o n of t h e

i n i t i a t i v e p r o c e s s i n Montana w i t h a r e s u l t t h a t no i n i t i a t i v e

c o u l d w i t h s t a n d a F i r s t Amendment c h a l l e n g e .         W find that
                                                                               e

t h e s t a t e w i d e v o t e on 1-85 i s a d e m o n s t r a t i o n of a c o m p e l l i n g

s t a t e i n t e r e s t i n t h e enactment of 1-85.                  In addition, the

c o m p e l l i n g need f o r t h i s t y p e of l e g i s l a t i o n i s d e m o n s t r a t e d

by b o t h common u n d e r s t a n d i n g and j u d i c i a l p r e c e d e n t , s o no

a d d i t i o n a l e v i d e n c e need be p r e s e n t e d .     Because w e f i n d t h a t

a c o m p e l l i n g need f o r d i s c l o s u r e h a s been e s t a b l i s h e d , w e

c a n n o t a g r e e w i t h t h e D i s t r i c t C o u r t t h a t 1-85 must f a l l i n

its entirety.            W e w i l l now proceed t o a p p l y t h e s e v e r a b i l i t y

c l a u s e of t h e ~ n i t i a t i v et o t h e end t h a t " a l l v a l i d p a r t s

t h a t a r e s e v e r a b l e from t h e i n v a l i d p a r t [may] remain i n

effect."        S e c t i o n 2 1 , 1-85.

               EXCEPTIONS F R I N D I V I D U A L MONTANA CITIZENS
                           O

        S e c t i o n l(2) of 1-85 p r o v i d e s t h a t " [ n l o t h i n g i n t h i s

c h a p t e r s u b j e c t s any Montana c i t i z e n l o b b y i n g on h i s / h e r own

b e h a l f t o any r e p o r t i n g r e q u i r e m e n t s nor d e p r i v e s any s u c h

c i t i z e n of t h e c o n s t i t u t i o n a l r i g h t t o communicate w i t h

public official-s."              S e c t i o n 2 ( 5 ) ( b ) ( i )s t a t e s t h a t " ' [ l l o b b y -

i s t ' d o e s n o t i n c l u d e ( i )any i n d i v i d u a l Montana c i t i z e n
a c t i n g s o l e l y on h i s / h e r   own b e h a l f   . . ."       W find the
                                                                           e

exemption p r o v i d e d f o r Montana c i t i z e n s cons t i t u t i o n a l l y

impermissible.             "The c i t i z e n s of e a c h s t a t e s h a l l be e n t i t l e d

t o a l l p r i v i l e g e s and immunities of c i t i z e n s i n t h e s e v e r a l

states."         U.S.    Const.,       a r t . IV,    5 2 , c l . 1.      W can d i s c e r n
                                                                           e

no b a s i s f o r c r e a t i n g an e x c e p t i o n s o l e l y f o r i n d i v i d u a l

Montana c i t i z e n s .       A c i t i z e n of North Dakota o r New J e r s e y

may have a n i n t e r e s t i n some o f f i c i a l a c t i o n i n Montana t h a t

w a r r a n t s h i s e f f o r t s t o i n f l u e n c e t h e outcome of t h a t a c t i o n .

I f t h e i n d i v i d u a l Montana c i t i z e n l o b b y i n g i n h i s own b e h a l f

i s immune from t h e r e a c h of t h e I n i t i a t i v e , s o t o o i s t h e

i n d i v i d u a l c i t i z e n of a s i s t e r s t a t e .   J u s t a s the privileges

and immunities c l a u s e p r o t e c t s p e r s o n s who e n t e r o t h e r

s t a t e s t o e a r n a l i v i n g , Toomer v. Witsell ( 1 9 4 8 ) , 334 U.S.

385, 68 S. Ct.           1156, 92 L. Ed.           1460; Gordon v . Committee on

C h a r a c t e r and F i t n e s s ( 1 9 7 9 ) , 48 N.Y.2d        266, 397 N.E.2d

1309, 4 2 2 N.Y.S.2d            641, i t must p r o t e c t p e r s o n s who e n t e r

t h i s s t a t e t o a s s e r t o r protect t h e i r i n t e r e s t s before

public officials.               The word "Montana" i s v o i d and w i t h o u t

e f f e c t i n both sections.

                  DEFINITIONS O "UNPROFESSIONAL CONDUCT"
                               F

        S e c t i o n 2 ( 7 ) of 1-85 d e f i n e s " u n p r o f e s s i o n a l c o n d u c t " .

A s amended and expanded by 1-85,                      "unprofessional conduct"

now i n c l u d e s t h e f o l l o w i n g :

        " ( 7 ) ' U n p r o f e s s i o n a l c o n d u c t ' means:

        " ( a ) a v i o l a t i o n of any of t h e p r o v i s i o n s of t h i s
        chapter ;

        " ( b ) i n s t i g a t i n g a c t i o n by any p u b l i c o f f i c i a l
        f o r t h e purpose of o b t a i n i n g employment i n o p p o s i -
        tion thereto ;

        " (c) a t t e m p t i n g t o i n f l u e n c e t h e a c t i o n of any
        p u b l i c o f f i c i a l on any measure pending o r t o be
        proposed by
         " ( i ) t h e promise o f s u p p o r t o r o p p o s i t i o n a t any f u -
         ture election,

         " ( i i ) promise of f i n a n c i a l s u p p o r t

         " (iii)making p u b l i c any u n s u b s t a n t i a t e d c h a r g e s
        of improper c o n d u c t on t h e p a r t of any o t h e r l o b b y i s t ,
        any p r i n c i p a l , o r any l e g i s l a t o r ,

        " ( i v ) any improper economic r e p r i s a l o r o t h e r un-
        l a w f u l r e t a l i a t i o n a g a i n s t any p u b l i c o f f i c i a l , o r

        " ( v ) any means o t h e r t h a n argument on t h e m e r i t s
        thereof ;

        " ( d ) a t t e m p t i n g t o i n f l u e n c e a d e c i s i o n o r v o t e by
        a h e a r i n g examiner o r q u a s i - j u d i c i a l o f f i c e r i n any
        c o n t e s t e d c a s e p r o c e e d i n g under P a r t 6, C h a p t e r 4 ,
        T i t l e 2 , MCA e x c e p t a s p r o v i d e d t h e r e i n ;

        " ( e ) a t t e m p t i n g t o knowingly d e c e i v e any p u b l i c o f f i -
        c i a l w i t h r e g a r d t o t h e p e r t i n e n t f a c t s of a n o f f i c i a l
        m a t t e r o r a t t e m p t t o knowingly m i s r e p r e s e n t p e r t i n e n t
        f a c t s of a n o f f i c i a l m a t t e r t o any p u b l i c o f f i c i a l ; o r

        " ( f ) engaging i n p r a c t i c e s which r e f l e c t d i s c r e d i t
        on t h e p r a c t i c e of l o b b y i n g l e g i s l a t u r e . "

        S e c t i o n 5-7-305,       MCA 2 , makes i t a misdemeanor t o v i o l a t e

t h e p r o v i s i o n s of t h e l o b b y i n g law.        The punishment i s i m -

p r i s o n m e n t i n t h e c o u n t y j a i l f o r n o t more t h a n s i x months

o r a f i n e up t o $200, o r b o t h .              N person should be held
                                                       o

c r i m i n a l l y r e s p o n s i b l e f o r c o n d u c t which he c o u l d n o t r e a s o n -

ably understand t o be proscribed.                         Palmer v . C i t y of E u c l i d ,

Ohio ( 1 9 7 1 ) , 4 0 2 U . S .     544, 546, 91 S. Ct.               1563, 1564, 29

L. Ed. 2d      98, 1 0 0 .      A s t a t u t e i s u n c o n s t i t u t i o n a l l y vague when

i t f a i l s t o g i v e a p e r s o n of o r d i n a r y i n t e l l i g e n c e f a i r

n o t i c e t h a t h i s c o n t e m p l a t e d a c t i v i t y i s f o r b i d d e n by t h e

statute.        United S t a t e s v . Dupree ( 9 t h C i r .              1 9 7 6 ) , 544 F.2d

1050, 1051.          A number of          t h e d e f i n i t i o n s of " u n p r o f e s s i o n a l

conduct" f a i l t o overcome t h i s b a s i c h u r d l e .                  Sections

2 ( 7 ) ( c ) ( i v ) and ( v ) p r o h i b i t a t t e m p t i n g t o i n f l u e n c e a c t i o n

by any p u b l i c o f f i c i a l t h r o u g h improper economic r e p r i s a l ,



        2~ee
           Appendix " B " .
u n l a w f u l r e t a l i a t i o n , o r any means o t h e r t h a n argument on

the m e r i t s .      Is t h e r e a form of " p r o p e r " economic r e p r i s a l ?

How d o e s a l o b b y i s t d e t e r m i n e when he may r e t a l i a t e l a w f u l l y

against a public o f f i c i a l ?               And, i n s u b s e c t i o n ( v ) , can

c o n d u c t which i s p o t e n t i a l l y c r i m i n a l be d e f i n e d a s "any

means o t h e r t h a n " t h e s i n g l e , p e r m i t t e d means of argument on

the merits?            S e c t i o n 2 ( 7 ) (£1 p r o h i b i t s "engaging i n p r a c t i c e s

which r e f l e c t d i s c r e d i t on t h e p r a c t i c e of l o b b y i n g l e g i s l a t u r e

[sic]".        W need n o t d e a l w i t h t h e a p p a r e n t e r r o r i n amendment.
                e

The words " o r t h e " w e r e f o r m e r l y p l a c e d between " l o b b y i n g "

and " l e g i s l a t u r e " .      W simply h o l d t h a t t o " r e f l e c t d i s c r e d i t "
                                      e

i s n o t s u f f i c i e n t l y d e f i n i t e t o g i v e a p e r s o n of o r d i n a r y

i n t e l l i g e n c e f a i r n o t i c e t h a t h i s conduct i s forbidden.

S e c t i o n s 2 ( 7 ) ( c ) ( i v ) and ( v ) and s e c t i o n 2 ( 7 ) ( f ) a r e impermis-

s i b l y vague, u n c o n s t i t u t i o n a l , and t h e r e f o r e , v o i d .

        S e c t i o n 2 ( 7 ) ( c ) ( i )d e f i n e s " u n p r o f e s s i o n a l c o n d u c t " a s

" a t t e m p t i n g t o i n f l u e n c e t h e a c t i o n of any p u b l i c o f f i c i a l

on any measure pending o r t o be proposed by ( i ) t h e promise

o f s u p p o r t o r o p p o s i t i o n a t any f u t u r e e l e c t i o n . "        A s we

r e a d t h i s s e c t i o n , t h e p r o h i b i t e d c o n d u c t i s n o t h i n g more

t h a n a s t a n d a r d and a c c e p t e d means of involvement i n t h e po-

l i t i c a l process.            The o n l y r e a l i n f l u e n c e t h a t most v o t e r s

c a n e x e r t upon e l e c t e d o f f i c i a l s i s t o g i v e o r w i t h h o l d

t h e i r vote.       When a n i s s u e comes b e f o r e a n e l e c t e d o f f i c i a l ,

it i s c e r t a i n l y permissible f o r the o f f i c i a l ' s constituents

t o express t h e i r d e s i r e s a s t o t h a t issue.                   I f the issue is

i m p o r t a n t enough t o a v o t e r , t h e o f f i c i a l may be t o l d t h a t a

c e r t a i n a c t i o n on t h e measure would c r e a t e such d i s a f f e c t i o n

t h a t t h e v o t e r c o u l d n o t , i n good c o n s c i e n c e , s u p p o r t t h a t

o f f i c i a l i n any f u t u r e e l e c t i o n .      This i s not a t h r e a t .
I t i s a f r e e e x p r e s s i o n of t h e o n l y r e a l power a n e l e c t o r
possesses.         C r i t i c i s m of government i s a t t h e v e r y c e n t e r of

t h e c o n s t i t u t i o n a l p r o t e c t i o n of f r e e speech.      Therefore,

c r i t i c i s m of t h o s e r e s p o n s i b l e f o r government o p e r a t i o n s

must be f r e e , l e s t c r i t i c i s m of government i t s e l f be p e n a l i z e d .

R o s e n b l a t t v . Baer ( 1 9 6 6 ) , 383 U.S.        75, 85, 86 S. Ct.             669,

675-76,      1 5 L. Ed. 2d        597, 605.        The c o n s t i t u t i o n a l g u a r a n t y of

f r e e speech provides f o r t h e opportunity t o persuade t o

a c t i o n , n o t merely t o d e s c r i b e f a c t s .      Thomas v . C o l l i n s

( 1 9 4 5 ) , 323 U.S.       516, 537, 65 S. Ct.            315, 326, 89 L. Ed.               430,

444.     I t i s a fundamental p r i n c i p l e of o u r c o n s t i t u t i o n a l

system t h a t t h e o p p o r t u n i t y f o r f r e e p o l i t i c a l e x p r e s s i o n

h a s a s i t s end t h a t government may be r e s p o n s i v e t o t h e w i l l

of t h e people.            N e w York T i m e s Co. v. S u l l i v a n ( 1 9 6 4 ) , 376

U.S.    254, 269, 84 S. Ct.             710, 720, 1 L. Ed. 2d
                                                  1                        686, 700,

motion d e n i e d , 376 U.S.          967, 84 S. Ct.           1130, 1 2 L. Ed. 2d            83.

N law c o u l d s t a n d which would p r e v e n t a n e l e c t o r from
 o

v o t i n g f o r o r a g a i n s t a n incumbent.           L i k e w i s e , no law can

s t a n d which would p r e v e n t a v o t e r from e x p r e s s i n g t o a n

e l e c t e d o f f i c i a l an i n t e n t i o n t o vote f o r o r a g a i n s t t h a t

o f f i c i a l i f c e r t a i n a c t i o n i s o r i s n o t taken.         Such a

r e s t r a i n t i s i m p e r m i s s i b l e under b o t h t h e F i r s t Amendment t o

t h e U.S.    C o n s t i t u t i o n and a r t i c l e 11, S7 of t h e Montana

Constitution.           The r e s t r i c t i o n i s no l e s s o f f e n s i v e b e c a u s e ,

under 1-85,        i t a p p l i e s t o " p r i n c i p a l s " and t h e i r a d v o c a t e s ,

"lobbyists".          The F i r s t Amendment a p p l i e s t o a s s o c i a t i o n s ,

a s w e l l a s i n d i v i d u a l s , and p r o t e c t s t h e r i g h t    of a s s o c i a t i o n s

t o engage i n advocacy on b e h a l f of t h e i r members.                         smith v.

Arkansas S t a t e Highway Employees ( 1 9 7 9 ) , 4 4 1 U.S.                      463, 99

S. Ct.    1826, 60 L. Ed. 2d 360.                S e c t i o n 2 ( 7 ) ( c ) ( i )i s a n u n c o n s t i -

t u t i o n a l i n f r i n g e m e n t of t h e r i g h t of f r e e speech and i s ,

t h e r e f o r e , void.
         W t u r n now t o t h e f i n a l problems p r e s e n t e d by t h e "un-
          e

p r o f e s s i o n a l conduct" s e c t i o n s of t h e l a w .           W e note t h a t

" u n p r o f e s s i o n a l c o n d u c t " embraces " a v i o l a t i o n of any of t h e

p r o v i s i o n s of t h i s c h a p t e r .   "   S e c t i o n 2 ( 7 ) ( a ) , 1-85.     The

c h a p t e r , however, e s t a b l i s h e s c e r t a i n r e q u i r e m e n t s f o r

e l e c t e d o f f i c i a l s a s w e l l a s f o r l o b b y i s t s and p r i n c i p a l s .

The law w a s , and s t i l l i s , a measure d e s i g n e d p r i m a r i l y t o

r e g u l a t e t h e a c t i v i t i e s of t h e l o b b y i n g p r o f e s s i o n .    The

c o n d u c t p r o h i b i t e d by s e c t i o n 2 ( 7 ) i s c o n d u c t t h a t c o u l d be

engaged i n by l o b b y i s t s and p o s s i b l y by p r i n c i p a l s , b u t w e

do n o t f i n d t h a t t h e a c t i o n s of e l e c t e d o f f i c i a l s w e r e

i n t e n d e d t o be c o v e r e d by t h i s s u b s e c t i o n .       We, t h e r e f o r e ,

construe s e c t i o n 2 ( 7 ) ( a ) t o l i m i t "unprofessional conduct"

t o v i o l a t i o n s o f any of t h e p r o v i s i o n s of t h e c h a p t e r by a

lobbyist or principal.

        T h i s b r i n g s u s back t o t h e q u e s t i o n of t h e s c o p e of

a c t i v i t i e s which may b e found t o be " u n p r o f e s s i o n a l . "               A

" l o b b y i s t " i s "any p e r s o n who engages i n t h e p r a c t i c e of

lobbying f o r h i r e .       "    S e c t i o n 2 ( 5 ) ( a ) , 1-85.       "Lobbying

includes:        ...        ( b ) t h e p r a c t i c e of promoting o r opposing

o f f i c i a l a c t i o n by any p u b l i c o f f i c i a l      . . ."       Section

2 ( 4 ) ( b ) , 1-85.      " ' P u b l i c o f f i c i a l ' means any i n d i v i d u a l ,

elected o r appointed, a c t i n g i n h i s o f f i c i a l capacity f o r

t h e s t a t e o r l o c a l government o r any p o l i t i c a l s u b d i v i s i o n

t h e r e o f , ---t i n c l u d e t h o s e a c t i n g - - j u d i c i a l -
                b u t does n o                           in a                or

quasi-judicial capacity."                        Section 2 ( 3 ) ,     1-85.      (Emphasis

added. )       So, i n a n a c t e n t i t l e d "Lobbying", and d r a f t e d w i t h

t h e r e g u l a t i o n of l o b b y i n g i n mind, w e have a c l e a r i n d i c a t i o n

t h a t l o b b y i n g d o e s n o t i n c l u d e t h e p r a c t i c e of promoting o r

o p p o s i n g o f f i c i a l a c t i o n by a j u d i c i a l o r q u a s i - j u d i c i a l

public official.               Despite t h i s c l e a r exception, s e c t i o n

2 ( 7 ) ( d ) makes i t a c r i m e t o a t t e m p t " t o i n f l u e n c e a d e c i s i o n
o r v o t e by a h e a r i n g examiner o r q u a s i - j u d i c i a l o f f i c e r i n

any c o n t e s t e d c a s e p r o c e e d i n g under P a r t 6 , C h a p t e r 4 , T i t l e

2 , MCA,      except a s provided t h e r e i n . "               I f possible,         subsec-

t i o n s o f a s t a t u t e shou1.d be c o n s t r u e d i n a manner t h a t w i l l

g i v e e f f e c t t o them a l l .         S t a t e v. D i s t r i c t C o u r t of t h e

S i x t h J u d i c i a l D i s t r i c t ( 1 9 6 3 ) , 1 4 2 Mont.    328, 384 P.2d           501;

S e c t i o n 1-2-101,       MCA.      T h i s C o u r t must r e c o n c i l e c o n f l i c t i n g

s t a t u t o r y p r o v i s i o n s and make them o p e r a t i v e i n a c c o r d a n c e

w i t h t h e l e g i s l a t i v e i n t e n t , i n s o f a r a s i t i s p o s s i b l e t o do

so.      S t a t e e x r e l . Bennick v . D i s t r i c t C o u r t of t h e 1 3 t h

J . D.     ( 1 9 7 5 ) , 167 Mont. 389, 391, 538 P.2d 1369, 1370.                              It

i s i n c o n s i s t e n t w i t h t h e i n t e n t i o n of a law e n a c t e d t o

r e g u l a t e l o b b y i n g t o a l s o r e g u l a t e c o n d u c t t h a t i s , by t h e

t e r m s of t h e s t a t u t e , n o t lobbying.            Criminal s t a t u t e s a r e

t o be s t r i c t l y c o n s t r u e d .    Shipman v. Todd ( 1 9 5 7 ) , 1 3 1 Mont.

365, 368, 310 P.2d 300, 302.                      W e c o n s t r u e 1-85,     a s it

a p p l i e s t o p r i n c i p a l s and l o b b y i s t s , t o r e g u l a t e o n l y t h a t

c o n d u c t which f a l l s under t h e d e f i n i t i o n o f l o b b y i n g .

Because " a t t e m p t i n g t o i n f l u e n c e a d e c i s i o n o r v o t e by a

h e a r i n g examiner o r q u a s i - j u d i c i a l o f f i c e r " i s e x p r e s s l y

e x c l u d e d from t h e d e f i n i t i o n of l o b b y i n g a p u b l i c o f f i c i a l ,

i t i s i r r e c o n c i l a b l y i n c o n s i s t e n t with t h e i n t e n t i o n of t h e

Act.      I t cannot be "unprofessional conduct",                            and no p e n a l t y

may a t t a c h t o s u c h c o n d u c t by a p p l i c a t i o n o f 1-85.           Section

2 ( 7 ) (d) i s void.

                              DEFINITION O "PRINCIPAL"
                                          F

         W e n e x t t u r n t o t h e d e f i n i t i o n of " p r i n c i p a l " a s con-

t a i n e d i n s e c t i o n s 2 ( 8 ) ( a ) and ( b )   .   "Principal" i s defined i n

s u b s e c t i o n ( a ) a s a n y p e r s o n who makes payments i n e x c e s s of

$1,000 p e r c a l e n d a r y e a r t o engage a l o b b y i s t .             No q u e s t i o n

i s r a i s e d with regard t o subsection ( a ) .                     "Principal" is
f u r t h e r d e f i n e d a s any p e r s o n who makes t h o s e payments:

        " ( b ) i n t h e c a s e of a p e r s o n o t h e r t h a n a n i n d i v i -
        d u a l , t o s o l i c i t , d i r e c t l y , i n d i r e c t l y o r by an ad-
        v e r t i s i n g campaign, t h e l o b b y i n g e f f o r t s of a n o t h e r
        person. "

        S u b s e c t i o n ( b ) i s a t t a c k e d f o r vagueness and i n f r i n g e -

ment upon F i r s t Amendment r i g h t s under t h e United S t a t e s

C o n s t i t u t i o n and a r t i c l e 11, s e c t i o n 6 , of t h e Montana

C o n s t i t u t i o n , by which t h e p e o p l e a r e g i v e n t h e r i g h t t o

p e a c e a b l y p r o t e s t governmental a c t i o n , and t h e f o l l o w i n g

s e c t i o n 7 which p r o v i d e s t h a t no law s h a l l be p a s s e d i m p a i r -

i n g t h e freedom of s p e e c h o r e x p r e s s i o n .          It is difficult to

d e t e r m i n e what p e r s o n o r g r o u p s of p e r s o n s w e r e i n t e n d e d t o

be i n c l u d e d under s u b s e c t i o n ( b ) a s " p r i n c i p a l s " .   Following

a r e f i v e examples of o r g a n i z a t i o n a l a c t i o n s which m e e t t h e

subsection (b) d e f i n i t i o n of " p r i n c i p a l " :

        (1) A c t i o n by union o f f i c e r s a s k i n g u n i o n members t o

s u p p o r t o r oppose a r i g h t - t o - w o r k     law.

         ( 2 ) M a i l i n g of n e w s l e t t e r s by an o r g a n i z e d c h u r c h t o

members and nonmembers e n c o u r a g i n g t h e r e a d e r t o c o n t a c t a

p u b l i c o f f i c i a l on a n a b o r t i o n law.

         ( 3 ) A c t i v i t y by a farm group which s u g g e s t s t o f a r m e r s

t h a t t h e y should c o n t a c t s t a t e o f f i c i a l s i n o r d e r t o improve

grain o r c a t t l e prices.

        ( 4 ) A c t i o n by any b u s i n e s s , l a b o r , farm, r e l i g i o u s ,

s o c i a l o r o t h e r group requesting people t o c o n t a c t t h e i r

l e g i s l a t o r s t o a s s i s t i n p a s s a g e o r r e p e a l of a law.

        ( 5 ) P u b l i c a t i o n o r b r o a d c a s t by anyone, o t h e r t h a n a n

i n d i v i d u a l , of a newspaper, pamphlet, n e w s l e t t e r , t e l e v i s i o n

program, o r r a d i o program which e n c o u r a g e s r e a d e r s o r l i s t e n -

e r s t o contact a legislator or s t a t e o f f i c i a l .

        I n examples (1) t o ( 4 )           ,   subsection (b) i s challenged a s

b e i n g u n c o n s t i t u t i o n a l l y vague and o v e r b r o a d .   W have n o t
                                                                               e
been a b l e t o c o n s t r u e s u b s e c t i o n ( b ) i n a manner t h a t meets

these challenges.                I n United S t a t e s v . H a r r i s s , s u p r a , 347

U.S.     612, t h e Supreme C o u r t was a b l e t o n a r r o w l y c o n s t r u e

p r o v i s i o n s o f t h e F e d e r a l R e g u l a t i o n o f Lobbying Act a n d ,

t h e r e f o r e , f i n d i t t o be c o n s t i t u t i o n a l .      T h i s was done t o

e l i m i n a t e t h e vagueness i n t h e Act.                 I n substance, t h e Court

n a r r o w l y c o n s t r u e d t h e words " [ t l o i n f l u e n c e , d i r e c t l y o r

i n d i r e c t l y , t h e p a s s a g e o r d e f e a t of any l e g i s l a t i o n by t h e

Congress of t h e United S t a t e s " t o be l i m i t e d                         "direct

communication w i t h members of Congress on pending o r proposed

federal legislation."                   United S t a t e s v . H a r r i s s , s u p r a , 347

U.S.    a t 620.

        I n d o i n g s o , t h e Supreme C o u r t r e l i e d upon United

S t a t e s v . Rumely ( 1 9 5 3 ) , 345 U.S.              41,    73 S. Ct.        543, 97 L. Ed.

770.      I n t h e Rumely c a s e , t h e Supreme C o u r t s t a t e d :

        " S u r e l y i t c a n n o t be d e n i e d t h a t g i v i n g t h e s c o p e t o
        t h e r e s o l u t i o n f o r which t h e Government c o n t e n d s ,
        t h a t i s , d e r i v i n g from i t t h e power t o i n q u i r e i n t o
        a l l e f f o r t s of p r i v a t e i n d i v i d u a l s t o i n f l u e n c e pub-
        l i c o p i n i o n t h r o u g h books and p e r i o d i c a l s , however
        remote t h e r a d i a t i o n s of i n f l u e n c e which t h e y may
        e x e r t upon t h e u l t i m a t e l e g i s l a t i v e p r o c e s s , r a i s e s
        d o u b t s of c o n s t i t u t i o n a l i t y i n view of t h e p r o h i b i -
        t i o n of t h e F i r s t Amendment."               United S t a t e s v.
        Rumely, s u p r a , 345 U.S. a t 46.

The C o u r t t h e n c o n s t r u e d " l o b b y i n g a c t i v i t i e s " a s b e i n g

l i m i t e d t o r e p r e s e n t a t i o n s made d i r e c t l y t o t h e C o n g r e s s ,

i t s members, o r i t s committees.                     S u b s e c t i o n ( b ) c o u l d n o t be

c o n s t r u e d i n t h i s manner, a s i t s p e c i f i c a l l y c o v e r s s o l i c i t a -

t i o n by a p e r s o n s e e k i n g l o b b y i n g e f f o r t s by o t h e r s .

        The f o r e g o i n g example ( 5 ) f o c u s e s on t h e a p p l i c a t i o n of

s u b s e c t i o n ( b ) t o a newspaper, t e l e v i s i o n s t a t i o n , r a d i o

s t a t i o n , pamphleteer o r o t h e r p u b l i s h e r s .            Such a n a p p l i c a -

t i o n c o n s t i t u t e s a n u n c o n s t i t u t i o n a l i n f r i n g e m e n t of t h e

freedom of t h e p r e s s .            A s s t a t e d by t h e Supreme C o u r t i n

M i l l s v . Alabama ( 1 9 6 6 ) , 384 U.S              214,     218-20,       86 S . C t .    1434,
         "Whatever d i f f e r e n c e s may e x i s t a b o u t i n t e r p r e t a t i o n s
        of t h e F i r s t Amendment, t h e r e i s p r a c t i c a l l y
        u n i v e r s a l agreement t h a t a major p u r p o s e of t h a t
        Amendment was t o p r o t e c t t h e f r e e d i s c u s s i o n of go-
        vernmental a f f a i r s .            T h i s of c o u r s e i n c l u d e s d i s -
        c u s s i o n s of c a n d i d a t e s , s t r u c t u r e s and forms of go-
        vernment, t h e manner i n which government i s o p e r a t e d
        o r s h o u l d be o p e r a t e d , and a l l such m a t t e r s r e l a t i n g
        t o p o l i t i c a l p r o c e s s e s . The C o n s t i t u t i o n s p e c i f i c a l l y
        s e l e c t e d t h e p r e s s , which i n c l u d e s n o t o n l y news-
        p a p e r s , books, and magazines, b u t a l s o humble l e a f -
        l e t s and c i r c u l a r s , [ c i - t a t i o n ] t o p l a y a n i m p o r t a n t
        r o l e i n t h e d i s c u s s i o n of p u b l i c a f f a i r s . Thus t h e
        p r e s s s e r v e s and was d e s i g n e d t o s e r v e a s a powerful
        a n t i d o t e t o any a b u s e s of power by governmental o f f i -
        c i a l s and a s a c o n s t i t u t i o n a l l y chosen means f o r keep-
        i n g o f f i c i a l s e l e c t e d by t h e p e o p l e r e s p o n s i b l e t o
        a l l t h e p e o p l e whom t h e y were s e l e c t e d t o s e r v e .
        S u p p r e s s i o n of t h e r i g h t of t h e p r e s s t o p r a i s e o r
        c r i t i c i z e governmental a g e n t s and t o clamor and con-
        t e n d f o r o r a g a i n s t change, which i s a l l t h a t t h i s
        e d i t o r i a l d i d , muzzles one of t h e v e r y a g e n c i e s t h e
        Framers of o u r C o n s t i t u t i o n t h o u g h t f u l l y and d e l i b e r -
        a t e l y s e l e c t e d t o improve o u r s o c i e t y and keep i t
        free.

        ". . .     W e h o l d t h a t no t e s t of r e a s o n a b l e n e s s c a n s a v e
        a s t a t e law from i n v a l i d a t i o n a s a v i o l a t i o n of t h e
        F i r s t Amendment when t h a t law makes i t a c r i m e f o r
        a newspaper e d i t o r t o do no more t h a n u r g e p e o p l e t o
        v o t e one way o r a n o t h e r i n a p u b l i c l y h e l d e l e c t i o n . "

        Even newspaper e d i t o r i a l s , a s r e f e r r e d t o i n M i l l s v .

Alabama, s u p r a , would c o n s ti t u t e l o b b y i n g a c t i v i t y under

subsection ( b ) .           F a c i a l l y , s u b s e c t i o n ( b ) c o n s t i t u t e s a more

d r a s t i c i n f r i n g e m e n t on freedom of t h e p r e s s and freedom of

s p e e c h t h a n was p r e s e n t i n M i l l s v . Alabama, s u p r a .              Because

s u b s e c t i o n ( b ) i n f r i n g e s on F i r s t Amendment freedoms, i t

w i l l be s u b j e c t t o c l o s e j u d i c i a l e x a m i n a t i o n .   Such s i g n i -

f i c a n t i n t e r f e r e n c e s w i t h t h o s e r i g h t s may be a l l o w e d o n l y

i f a c o m p e l l i n g governmental i n t e r e s t i s shown.                  United

S t a t e s v . O I B r i e n , s u p r a , 391 U.S.        367.

        W e a r e u n a b l e t o f i n d any c o m p e l l i n g s t a t e i n t e r e s t

which r e q u i r e s t h e i n c l u s i o n of s u b s e c t i o n ( b ) i n t h e I n i t i -

ative.       The fundamental p u r p o s e s of t h e I n i t i a t i v e a r e

accomplished by i n c l u d i n g , a s a p r i n c i p a l , t h e p e r s o n who
hires a lobbyist.                W e f i n d a l l of s e c t i o n 2 ( 8 ) ( b ) t o be

u n c o n s t i t u t i o n a l under t h e F i r s t Amendment t o t h e U n i t e d

S t a t e s C o n s t i t u t i o n , and a r t i c l e 11, s e c t i o n s 6 and 7 of t h e

Montana C o n s t i t u t i o n .      I t is, therefore, void.

                                 PROHIBITED COMPENSATION

        S e c t i o n 5-7-302,       MCA, was amended by s e c t i o n 9 of t h e

I n i t i a t i v e t o read:       "No p e r s o n may be employed a s a l o b b y i s t

f o r a compensation d e p e n d e n t i n any manner upon t h e p a s s a g e

o r d e f e a t of any proposed o r pending o f f i c i a l a c t i o n by a

p u b l i c o f f i c i a l o r upon any o t h e r c o n t i n g e n c y connected w i t h

such a c t i o n . "     I n t h e p a s t , c o n t i n g e n t f e e agreements f o r

l o b b y i n g s e r v i c e s w e r e s e e n as i n v i t i n g and i n d u c i n g improper

s o l i c i t a t i o n s of Congress.        Hazelton v . S h e c k e l l s           (1906) ,

202 U.S.       71, 79, 26 S. Ct.            567, 568, 50 L. Ed.              939, 941.           A

c o n t i n g e n t f e e agreement w a s c o n s i d e r e d s t r o n g e v i d e n c e t h a t

t h e p a r t i e s a n t i c i p a t e d t h a t improper means would be used.

C.   Sands, 1 S t a t u t e s and S t a t u t o r y C o n s t r u c t i o n 513.20             (4th

Ed. 1 9 7 3 ) .     W s u r m i s e t h a t t h i s was t h e p u b l i c p o l i c y
                     e

behind t h e o r i g i n a l i n c l u s i o n of s e c t i o n 5-7-302           i n the

Lobbying A c t , and t h e r e a s o n f o r i t s r e t e n t i o n and amendment

by t h e I n i t i a t i v e .    There i s , of c o u r s e , no c o n s t i t u t i o n a l

p r o t e c t i o n a f f o r d e d improper l o b b y i n g a c t i v i t i e s , and t h e

S t a t e may a t t e m p t t o r e g u l a t e and p u n i s h any i m p r o p r i e t i e s .

However, even when t h e S t a t e h a s t h e power t o r e g u l a t e a n

a c t i v i t y , t h e power "must be s o e x e r c i s e d a s n o t , i n a t t a i n -

i n g a p e r m i s s i b l e end, unduly t o i n f r i n g e [ a ] p r o t e c t e d

freedom."         C a n t w e l l v . C o n n e c t i c u t ( 1 9 4 0 ) r 3 1 0 U.S.   296,

304, 60 S. Ct.           900, 903, 84 L. Ed.             1213, 1218.           The b l a n k e t

p r o h i b i t i o n a g a i n s t c o n t i n g e n t compensation of l o b b y i s t s

p r o v i d e d by s e c t i o n 9 i s o v e r b r o a d b e c a u s e i t p r e c l u d e s

c o n t i n g e n t f e e agreements t h a t a r e p r o p e r l y m o t i v a t e d a s
w e l l a s those t h a t a r e improperly motivated.                          Section 9

t h e r e b y v i o l a t e s t h e r i g h t t o p e t i t i o n t h e government i n -

c l u d e d i n t h e F i r s t Amendment t o t h e United S t a t e s C o n s t i t u -

t i o n and i n a r t i c l e 11, 56 of t h e Montana C o n s t i t u t i o n .

The a b i l i t y of i n d i v i d u a l s and o r g a n i z a t i o n s t o f u l l y e x e r c i s e

t h e i r r i g h t t o p e t i t i o n t h e government may be s e v e r e l y

c u r t a i l e d by t h i s broad p r o h i b i t i o n .       W e find that section 9

unduly i n f r i n g e s t h e r i g h t s of t h o s e who, w h i l e c o n t e m p l a t i n g

n e i t h e r i l l e g a l n o r u n e t h i c a l c o n d u c t , need o r d e s i r e t o

employ a l o b b y i s t on a c o n t i n g e n t f e e b a s i s i n o r d e r t o

advance t h e i r i n t e r e s t s b e f o r e a p u b l i c o f f i c i a l .        The S t a t e

may n o t impose s o broad a l i m i t a t i o n on t h e r i g h t t o p e t i t i o n .

The o b j e c t i o n a b l e q u a l i t y of o v e r b r e a d t h depends upon t h e

danger of t o l e r a t i n g , i n t h e a r e a of F i r s t Amendment freedoms,

t h e e x i s t e n c e of a p e n a l s t a t u t e s u s c e p t i b l e of sweeping and

improper a p p l i c a t i o n .       N.A.A.C.P.         v . B u t t o n ( 1 9 6 3 ) , 371 U.S.

415, 433, 83 S. Ct.              328, 338, 9 L. Ed. 2d               405, 418.          s e c t i o n 5-

7-302,       MCA,    a s amended by s e c t i o n 9 of t h e ~ n i t i a t i v e s
                                                                               i

void.

                                          ACCOUNTINGS

          I n o r d e r t o accomplish i t s p u r p o s e of r e v e a l i n g money

s p e n t t o i n f l u e n c e a c t i o n s of p u b l i c o f f i c i a l s , t h e I n i t i a t i v e

r e q u i r e s p r i n c i p a l s t o f i l e a c c o u n t i n g s which d e t a i l payments

made t o i n f l u e n c e o f f i c i a l a c t i o n and payments f o r l o b b y i n g .

S e c t i o n 11, 1-85.         A number of t h e p r o v i s i o n s of t h e a c c o u n t i n g

s e c t i o n g i v e r i s e t o c o n s t i t u t i o n a l con£ l i c t s which c a n o n l y

be r e s o l v e d by o u r e l i m i n a t i o n of c e r t a i n of t h e a c c o u n t i n g

requirements.            Section 1 (5) d i c t a t e s that:
                                  1

          " ( 5 ) Each a c c o u n t i n g f i l e d under t h i s s e c t i o n s h a l l :
          " ( a ) l i s t a l l payments f o r l o b b y i n g i n e a c h of t h e f o l -
          lowing c a t e g o r i e s :

          " ( i )o r i g i n a l and d e r i v a t i v e r e s e a r c h ( f o r which t h e
          c o s t may be e s t i m a t e d i f n e c e s s a r y ) done t o s u p p o r t
      I   a lobbying argument o r p r e s e n t a t i o n :
         " ( i i ) p u b l i c a t i o n and d i s t r i b u t i o n of e a c h p u b l i c a -
         t i o n , e x c e p t t h a t t h e c o s t of a n e w s l e t t e r o r l e a f l e t
         d i s t r i b u t e d t o t h e membership of a p r i n c i p a l need n o t
         be r e p o r t e d u n l e s s o v e r one-half of t h a t n e w s l e t t e r
         o r l e a f l e t i s devoted t o lobbying m a t t e r s ;                ...
         I'   ( i v ) news media;     "
        A s we have n o t e d ,           t h e I n i t i a t i v e i s a penal s t a t u t e .

I t s p r o v i s i o n s must be s u f f i c i e n t l y d e f i n i t e t o g i v e a

p e r s o n of o r d i n a r y i n t e l l i g e n c e f a i r n o t i c e t h a t h i s c o n d u c t

i s forbidden.            W e f i n d t h a t t h e r e q u i r e m e n t of r e p o r t i n g

payments f o r " o r i g i n a l and d e r i v a t i v e r e s e a r c h " i s t o o

i n d e f i n i t e f o r a p r i n c i p a l t o e v e r be a s s u r e d t h a t he o r s h e

h a s f u l l y complied w i t h t h e s e c t i o n .       The i n d e f i n i t e n e s s of
/section
1 1 ( S ) ( a ) ( i ) i s d e m o n s t r a t e d by t h e f a c t t h a t t h e c o s t of

r e s e a r c h "may be e s t i m a t e d i f n e c e s s a r y . "       There a r e s o many

a s p e c t s t o t h e g a t h e r i n g of i n f o r m a t i o n f o r u s e i n a l o b b y i n g

e f f o r t t h a t i t would be i m p o s s i b l e t o d e t e r m i n e when r e s e a r c h

i s b e i n g done and what i t s c o s t i s .                Is t h e t i m e s p e n t

making a phone c a l l t o an agency t o o b t a i n i n f o r m a t i o n

"research"?            Is i t o r i g i n a l and d e r i v a t i v e ?      I f an estimate

f o r r e s e a r c h c o s t s i s g i v e n , when i s t h a t e s t i m a t e s o i n a c -

c u r a t e a s t o give rise t o criminal l i a b i l i t y ?                  W believe
                                                                                 e

t h a t a p r i n c i p a l c a n n o t know f o r c e r t a i n i f he h a s complied

w i t h s e c t i o n l l ( 5 ) ( a ) ( i . ) , and i t i s , t h e r e f o r e , v o i d f o r

vagueness.           The same i s t r u e of s e c t i o n l l ( 5 ) ( a ) ( i v ) , which

r e q u i r e s r e p o r t i n g of payments f o r "news media".                    Publication

o f n e w s l e t t e r s and l e a f l e t s , " o t h e r " p r i n t i n g , and a d v e r t i s i n g ,
including production c o s t s , a r e covered elsewhere i n s e c t i o n

l l ( 5 )(a).      W e a r e u n a b l e t o d e t e r m i n e what a d d i t i o n a l informa-

t i o n o u g h t t o be d i s c l o s e d under t h e subheading of "news

media."          I f a c t i v i t i e s of a p r i n c i p a l o r l o b b y i s t a r e news-

w o r t h y , would t h e p r i n c i p a l be r e q u i r e d t o r e p o r t t h e c o s t

of t h o s e a c t i v i t i e s ?   W e t h i n k n o t , b u t w e c a n n o t be c e r t a i n ;
n e i t h e r c o u l d a p r i n c i p a l be c e r t a i n .     S e c t i o n 11( 5 ) ( a ) ( i v )

i s , therefore, void.

        S e c t i o n 1 ( 5 ) ( a ) ( i i )r e q u i r e s a p r i n c i p a l t o l i s t a l l
                       1

payments f o r t h e p u b l i c a t i o n and d i s t r i b u t i o n of p u b l i c a t i o n s

o v e r o n e h a l f of which a r e d e v o t e d t o l o b b y i n g m a t t e r s .

T h i s r e q u i r e m e n t s e r i o u s l y i n f r i n g e s freedom of t h e p r e s s .

U.S.    C o n s t . amend. I ; Mont. Const. a r t . 11, s e c t i o n 7.

"The C o n s t i t u t i o n s p e c i f i c a l l y s e l e c t e d t h e p r e s s , which

i n c l u d e s n o t o n l y newspapers, books, and magazines, b u t a l s o

humble l e a f l e t s and c i r c u l a r s ,       [ c i t a t i o n ] , t o play an important

r o l e i n t h e d i s c u s s i o n of p u b l i c a f f a i r s . "       Mills v. Alabama,

s u p r a , 384 U.S.       a t 219.        "[Albove a l l e l s e , t h e F i r s t Amendment

means t h a t government h a s no power t o r e s t r i c t e x p r e s s i o n

b e c a u s e of i t s message, i t s i d e a s , i t s s u b j e c t matter, o r

i t s content."          P o l i c e Department of Chicago v . Mosley ( 1 9 7 2 ) ,

408 U.S.       92, 95, 92 S. Ct.             2286, 2290, 33 L. Ed. 2d                  212, 216.

The r e q u i r e m e n t t h a t o n l y p u b l i c a t i o n s which d e v o t e more

t h a n one h a l f of t h e i r s p a c e t o l o b b y i n g m a t t e r s need b e

i n c l u d e d i n a c c o u n t i n g s i s r e g u l a t i o n based upon c o n t e n t .

I t i s t r u e t h a t i t i s r e g u l a t i o n which d o e s n o t amount t o

d i r e c t censorship.          N e v e r t h e l e s s , e v i d e n c e was p r e s e n t e d

below t h a t t h e a d d i t i o n a l burden of r e p o r t i n g c o u l d c a u s e

c e r t a i n of t h e p l a i n t i f f s t o c e a s e p u b l i c a t i o n of t h e i r

newsletters.           W e find this potential for indirect limitation

of freedom of t h e p r e s s i s a s u f f i c i e n t b a s i s f o r t h e e l i m i n a t i o n

of s e c t i o n 1 ( 5 ) ( a ) ( i i )
                  1                    .    The f a c t t h a t advocacy may p e r s u a d e

t h e e l e c t o r a t e i s h a r d l y a reason t o s u p p r e s s it. F i r s t
                                                      (1978)
N a t i o n a l Bank of Boston v.              el lot ti/
                                                       435 U . S . 765, 790, 98

S. Ct.     1407, 1423, 55 L. Ed. 2d                 707, 727.          The f a c t t h a t 51

p e r c e n t of one p u b l i c a t i o n b u t o n l y 50 p e r c e n t of a n o t h e r

p u b l i c a t i o n may p e r s u a d e t h e e l e c t o r a t e i s no r e a s o n t o

burden t h e former b u t n o t t h e l a t t e r .               S e c t i o n l l ( 5 ) ( a ) (ii)

i s void.
         S e c t i o n 1 ( 5 ) (c)
                        1              requires principals t o include i n

t h e i r a c c o u n t i n g s "each c o n t r i b u t i o n and membership f e e

which amounts t o $250 o r more when a g g r e g a t e d o v e r t h e p e r -

i o d of one c a l e n d a r y e a r p a i d t o t h e p r i n c i p a l , r e g a r d l e s s

o f whether i t was p a i d s o l e l y f o r t h e p u r p o s e of l o b b y i n g ,

w i t h t h e f u l l a d d r e s s of e a c h p a y e r and t h e i s s u e a r e a , i f

a n y , f o r which s u c h payment was earmarked."                          Required d i s -

c l o s u r e of t h i s t y p e of i n f o r m a t i o n d o e s n o t a u t o m a t i c a l l y

render a s t a t u t e unconstitutional.                     See Young Americans f o r

Freedom, I n c . v. Gorton, s u p r a .                 However, t h e words " r e g a r d -

l e s s of whether i t was p a i d s o l e l y " c a u s e s e c t i o n 1 ( 5 ) (c)
                                                                          1

t o a p p l y s o b r o a d l y a s t o be v i o l a t i v e of t h e F i r s t Amendment

r i g h t of a s s o c i a t i o n , which e x i s t s a s a n e c e s s a r y c o r o l l a r y

t o t h e freedoms of s p e e c h and assembly.                       N.A.A.C.P.        v.

Alabama, s u p r a , 357 U.S.             a t 460.        " [ E l v e n though t h e govern-

m e n t a l p u r p o s e b e l e g i t i m a t e and s u b s t a n t i a l , t h a t p u r p o s e

c a n n o t be pursued by means t h a t b r o a d l y s t i f l e fundamental

p e r s o n a l l i b e r t i e s when t h e end c a n be more n a r r o w l y a c h i e v e d . "

S h e l t o n v. Tucker ( 1 9 6 0 ) , 364 U.S.             479, 488, 8 1 S. Ct.               247,

252, 5 L. Ed. 2d           231, 237.          The f o r c e d d i s c l o s u r e of c o n t r i b u -

t i o n s and membership f e e s , " r e g a r d l e s s of whether                  . . . paid
s o l e l y f o r t h e p u r p o s e of l o b b y i n g " , compels r e v e l a t i o n of

i n f o r m a t i o n t h a t h a s no r e l a t i o n s h i p t o t h e e n d s t h a t t h e

Lobbying Act and t h e I n i t i a t i v e s e e k t o a c h i e v e .               Lobbying

i s what t h e S t a t e means t o r e g u l a t e .              This regulation i s n o t

more c o m p l e t e l y accomplished by r e q u i r i n g a n o r g a n i z a t i o n

which engages i n l o b b y i n g t o d i v u l g e t h e names of t h o s e

c o n t r i b u t o r s and members whose monies were n e v e r i n t e n d e d t o

be s p e n t on s p e c i f i c l o b b y i n g e f f o r t s .     T h a t t h o s e monies

a r e i n f a c t s p e n t f o r l o b b y i n g d o e s n o t l e s s e n t h e repug-

nance of s e c t i o n 1 ( 5 ) ( c )
                        1                  .
        The f o r c e d d i s c l o s u r e of t h e name of a n i n d i v i d u a l who

c o n t r i b u t e d $250, even though t h e i n d i v i d u a l had no s p e c i f i c

d e s i r e t h a t t h e money be s p e n t t o i n f l u e n c e o f f i c i a l a c t i o n ,

r e a c h e s t o o b r o a d l y and t o o b l i n d l y i n t o a n a r e a t h a t i s

e s s e n t i a l t o t h e e x e r c i s e of o u r most b a s i c freedoms.

"[Clompelled d i s c l o s u r e of a f f i l i a t i o n w i t h g r o u p s engaged

i n advocacy may c o n s t i t u t e [ a n ] e f f e c t i v e         . . . restraint             on

freedom of a s s o c i a t i o n       .. .       I n v i o l a b i l i t y of p r i v a c y i n

group a s s o c i a t i o n may i n many c i r c u m s t a n c e s be i n d i s p e n s a b l e

t o p r e s e r v a t i o n of freedom of a s s o c i a t i o n , p a r t i c u l a r l y

where a group e s p o u s e s d i s s i d e n t b e l i e f s . "           N.A.A.C.P.        v.
Alabama, s u p r a , 357 U.S.             a t 462.       Unless a compelling i n t e r e s t

e x i s t s , t h e S t a t e may n o t p u t a p e r s o n i n t h e p o s i t i o n of

having t o r e v e a l o r e x p l a i n h i s a s s o c i a t i o n a l t i e s .       A

c o m p e l l i n g i n t e r e s t e x i s t s under t h e I n i t i a t i v e when money

i s c o n t r i b u t e d " f o r t h e purpose of l o b b y i n g . "         Absent t h a t

p u r p o s e , t h e S t a t e may n o t , by t h e I n i t i a t i v e , c a u s e a n

i n d i v i d u a l ' s a f f i l i a t i o n s t o be made p u b l i c .     The words

" r e g a r d l e s s of whether i t was p a i d s o l e l y " a s used i n s e c t i o n

1 ( 5 ) ( c ) a r e void.
 1

        The f i n a l a c c o u n t i n g r e q u i r e m e n t w i t h which w e w i l l

c o n c e r n o u r s e l v e s i s s e c t i o n 1 1 ( 5 ) ( d ) , which r e q u i r e s a

p r i n c i p a l to:

        " l i s t e a c h p o l i t i c a l c o n t r i b u t i o n , i n c l u d i n g any-
        t h i n g of v a l u e , p a i d t o any c a n d i d a t e f o r e l e c t i v e
        p u b l i c o f f i c e , t o any committee e s t a b l i s h e d t o
        s u p p o r t o r oppose a c a n d i d a t e f o r e l e c t i v e p u b l i c
        o f f i c e , o r t o any committee t o s u p p o r t o r oppose any
        i n i t i a t i v e , referendum, o r o t h e r b a l l o t i s s u e ,
        whether such payment i s made d i r e c t l y o r i n d i r e c t l y
        by t h e p r i n c i p a l o r any l o b b y i s t who r e c e i v e d com-
        p e n s a t i o n o r reimbursement f o r such payment from t h e
        principal. "

        The t i t l e of t h e I n i t i a t i v e a s p r i n t e d i n t h e V o t e r

I n f o r m a t i o n Pamphlet, r e a d a s f o l l o w s :
        "THIS PROPOSED INITIATIVE REQUIRES PUBLIC DISCLOSURE
        O MONEY SPENT TO INFLUENCE ACTION O A PUBLIC OFFI-
         F                                      F
        CIAL.    ALL INDIVIDUALS OR BUSINESSES WHO E P O LOBBY-
                                                      ML Y
        ISTS AND SPEND MORE THAN $1000 A YEAR TO P O O E OR
                                                       R M T
        OPPOSE OFFICIAL ACTION O A PUBLIC OFFICIAL M S G I V E
                                    F                    UT
        A COMPLETE ACCOUNTING O A L MONEY SPENT.
                                   F L                 THE PROPOSAL
        DOES NOT APPLY TO INDIVIDUAL CITIZENS LOBBYING ON
        THEIR OWN BEHALF.      ELECTED OFFICIALS ARE REQUIRED TO
        PUBLICLY DISCLOSE T H E I R BUSINESS INTERESTS. C R I M I N A L
        AND C I V I L PENALTIES ARE PROVIDED F R VIOLATIONS O THE
                                              O                F
        PROVISIONS O THIS INITIATIVE."
                        F

"Each b i l l , e x c e p t g e n e r a l a p p r o p r i a t i o n b i l l s and b i l l s f o r

t h e c o d i f i c a t i o n and g e n e r a l r e v i s i o n o f t h e l a w s , s h a l l

c o n t a i n o n l y one s u b j e c t , c l e a r l y e x p r e s s e d i n i t s t i t l e .

I f any s u b j e c t i s embraced i n any a c t and i s n o t e x p r e s s e d

i n t h e t i t l e , o n l y s o much of t h e a c t n o t s o e x p r e s s e d i s

void."       Mont. C o n s t . a r t . V ,      811, c l .     3.     The c o n s t i t u t i o n a l

r e q u i r e m e n t t h a t a law s h o u l d c o n t a i n o n l y o n e s u b j e c t h a s

been s t r i c t l y c o n s t r u e d .   S t a t e v. J o y l a n d Club ( 1 9 5 0 ) , 1 2 4

Mont. 122, 143, 2 2 0 P.2d 988, 998.                        The p u r p o s e o f r e q u i r i n g

s i n g l e n e s s o f s u b j e c t i s t o p r e v e n t t h e p r a c t i c e o f embracing

i n t h e same b i l l i n c o n g r u o u s m a t t e r s which have no r e l a t i o n

t o each o t h e r o r t o t h e s u b j e c t s p e c i f i e d i n t h e t i t l e , s o

t h a t measures may n o t b e a d o p t e d w i t h o u t a t t r a c t i n g a t t e n t i o n

t o them.       Rosebud County v. F l i n n ( 1 9 4 0 ) , 109 Mont.                    537,

543-44,      98 P.2d       330, 334; J o b b v. Meagher County ( 1 8 9 8 ) , 2 0

Mont. 4 2 4 ,     437,     51 P.     1034, 1038.          The "one s u b j e c t " l i m i t a t i o n

h a s been a p p l i e d t o i n i t i a t i v e s a s w e l l as laws p a s s e d by

the Legislature.              M a r t i n v. S t a t e Highway Commission (1939) ,

107 Mont.        603, 88 P.2d 4 1 .          The t e s t under t h i s p r o v i s i o n o f

t h e Montana C o n s t i t u t i o n i s s i m p l y w h e t h e r t h e t i t l e i s o f

such character a s t o mislead the p u b l i c a s t o the s u b j e c t s

embraced.         C i t y of Helena v . Omholt ( 1 9 7 0 ) , 155 Mont.                     212,



        W f i n d t h a t s e c t i o n 1 ( 5 ) ( d ) of t h e I n i t i a t i v e i s n o t
         e                               1

embraced i n t h e t i t l e of t h e I n i t i a t i v e .           Contributions t o

s u p p o r t o r oppose c a n d i d a t e s , i n i t i a t i v e s , r e f e r e n d a o r
o t h e r b a l l o t i s s u e s , which must be r e p o r t e d under s e c t i o n

1 ( 5 ) ( d ) , a r e n o t t h e payments made t o " i n f l u e n c e a c t i o n of
 1

a public official" referred t o i n the title.                               The f a c t t h a t

t h e c o n t r i b u t i o n s covered by s e c t i o n 1 ( 5 ) ( d ) a r e monies
                                                          1

s p e n t i n an attempt t o achieve p o l i t i c a l influence i s an

i n s u f f i c i e n t b a s i s t o c r e a t e a r e l a t i o n s h i p between t h e

t i t l e and t h e s e c t i o n .     The I n i t i a t i v e i s a n amendment and

e x p a n s i o n of t h e Lobbying Act.              I t i s c l e a r from t h e t i t l e

of t h e I n i t i a t i v e t h a t t h e Lobbying Act was n o t b e i n g t r a n s -

formed i n t o a g e n e r a l campaign f i n a n c e s a c t . W e h o l d , t h e r e -

f o r e , t h a t s e c t i o n 1 (5) (d) i s void.
                                 1

                                          CONCLUSION

        I f a n i n v a l i d p a r t of a s t a t u t e i s s e v e r a b l e from t h e

r e s t , t h e p o r t i o n which i s c o n s t i t u t i o n a l may s t a n d w h i l e

t h a t which i s u n c o n s t i t u t i o n a l i s s t r i c k e n o u t and r e j e c t e d .

S t a t e v. F i r e Department R e l i e f A s s o c i a t i o n , E t c .         (1960) 138

Mont. 172, 178, 355 P.2d 670, 673.                          A s t a t u t e " i s n o t destroyed

i n t o t o b e c a u s e of a n improper p r o v i s i o n , u n l e s s such p r o v i s i o n

i s n e c e s s a r y t o t h e i n t e g r i t y of t h e s t a t u t e o r was t h e

inducement t o i t s e n a c t m e n t . "          H i l l v. Rae ( 1 9 1 6 ) , 52 Mont.

378, 389-90,         158 P.      826, 831.          I f , when a n u n c o n s t i t u t i o n a l

p o r t i o n of a n a c t i s e l i m i n a t e d , t h e remainder i s complete

i n i t s e l f and c a p a b l e of b e i n g e x e c u t e d i n a c c o r d a n c e w i t h

t h e a p p a r e n t l e g i s l a t i v e i n t e n t , i t must b e s u s t a i n e d .

G u l l i c k s o n v. M i t c h e l l ( 1 9 4 2 ) , 113 Mont.       359, 375, 126 ~ . 2 d

1106, 1 1 1 4 .      The i n c l u s i o n of a s e v e r a b i l i t y c l a u s e i n t h e

I n i t i a t i v e i s a n i n d i c a t i o n t h a t i t s d r a f t e r s and t h e v o t e r s

d e s i r e d t h i s j u d i c i a l policy t o be applied t o t h e ~ n i t i a t i v e .

" I f a p a r t of t h i s a c t i s i n v a l i d , a l l v a l i d p a r t s t h a t a r e

s e v e r a b l e from t h e i n v a l i d p a r t remain i n e f f e c t .           1f a p a r t

of t h i s a c t i s i n v a l i d i n one o r more of i t s a p p l i c a t i o n s ,

t h e p a r t remains i n e f f e c t i n a l l v a l i d a p p l i c a t i o n s t h a t
a r e s e v e r a b l e from t h e i n v a l i d a p p l i c a t i o n s . "    Section 21,

1-85.

        While o u r a p p l i c a t i o n of c o n s t i t u t i o n a l d o c t r i n e s h a s

l i m i t e d t h e I n i t i a t i v e i n a number of a r e a s , none of t h e

p r o v i s i o n s which w e have voided a r e n e c e s s a r y t o t h e i n t e g r i t y

of t h e s t a t u t e and t h e y w e r e n o t t h e inducement t o i t s

enactment.           The I n i t i a t i v e , w h i l e b e i n g l e n g t h y , i s b a s i c a l l y

amendatory i n n a t u r e .            I t s purpose was t o expand C h a p t e r 7,

T i t l e 5, of Montana's Lobbying A c t , t o p r o v i d e f o r t h e

d i s c l o s u r e of money s p e n t t o i n f l u e n c e a c t i o n of p u b l i c

o f f i c i a l s and t o r e q u i r e e l e c t e d o f f i c i a l s t o d i s c l o s e t h e i r

business i n t e r e s t s .        T h i s purpose i s n o t f r u s t r a t e d by o u r

l i m i t a t i o n of t h e I n i t i a t i v e .   Even a f t e r o u r e x c i s i o n s ,

C h a p t e r 7, T i t l e 5 , a s amended by t h e I n i t i a t i v e i s complete

i n i t s e l f and c a p a b l e of b e i n g e x e c u t e d i n a c c o r d a n c e w i t h

t h e i n t e n t i o n of t h e p e o p l e of Montana.

        W r e v e r s e t h e judgment of t h e D i s t r i c t C o u r t and d i s -
         e

s o l v e t h e i n j u n c t i o n i s s u e d a g a i n s t t h e a t t o r n e y g e n e r a l and

t h e commissioner of p o l k t i c a l p r a c t i c e s .         W e hold t h a t those

p o r t i o n s of t h e I n i t i a t i v e which we have d e c l a r e d v o i d i n

t h i s o p i n i o n 3 have no f u r t h e r e f f e c t .       With t h e e x c e p t i o n of

t h o s e v o i d p o r t i o n s , we h o l d t h a t I n i t i a t i v e No. 85 s h a l l

remain i n e f f e c t .




        3~ee
           Appendix "C".
                                            APPENDIX A

         THE FOLLOWING ARE THE PORTIONS O I N I T I A T I V E NO.
                                         F
         85 WHICH ARE ESSENTIAL TO THIS DECISION.         W E
         HAVE LINED OUT THOSE PARTS WHICH ARE V O I D .
S e c t i o n 1. S5-7-101, MCA. i s amended t o r e a d :
5-7-101.        Purposes of c h a p t e r .

    (1) The p u r p o s e s o f t h i s c h a p t e r a r e t o promote a h i g h

s t a n d a r d o f e t h i c s i n t h e p r a c t i c e of l o b b y i n g , t o p r e v e n t

u n f a i r and u n e t h i c a l l o b b y i n g p r a c t i c e s , t o p r o v i d e f o r t h e

l i c e n s i n g of l o b b y i s t s and t h e s u s p e n s i o n o f r e v o c a t i o n o f

t h e l i c e n s e s , t o r e q u i r e e l e c t e d o f f i c i a l s t o make p u b l i c

t h e i r b u s i n e s s i n t e r e s t s , and t o r e q u i r e d i s c l o s u r e of t h e

amounts o f money s p e n t f o r l o b b y i n g .

    ( 2 ) Nothing i n t h i s c h a p t e r s u b j e c t s any Mentafia c i t i z e n

l o b b y i n g on h i s / h e r    own b e h a l f t o any r e p o r t i n g r e q u i r e m e n t s

n o r d e p r i v e s any s u c h c i t i z e n of t h e c o n s t i t u t i o n a l r i g h t t o

communicate w i t h p u b l i c o f f i c i a l s .

S e c t i o n 2.    85-7-102,        MCA i s amended t o r e a d :

5-7-102.           Definitions.           The f o l l o w i n g d e f i n i t i o n s a p p l y i n

t h i s chapter :

    (1) " I n d i v i d u a l " means a human b e i n g .

    ( 2 ) " P e r s o n " means a n i n d i v i d u a l , c o r p o r a t i o n , a s s o c i a t i o n ,

firm, partnership,                 s t a t e o r l o c a l government o r s u b d i v i s i o n

t h e r e o f , o r o t h e r o r g a n i z a t i o n o r g r o u p of p e r s o n s .

   ( 3 ) " P u b l i c o f f i c i a l " means any i n d i v i d u a l , e l e c t e d o r ap-

pointed, acting i n h i s o f f i c i a l capacity f o r the state o r

l o c a l government o r any p o l i t i c a l s u b d i v i s i o n t h e r e o f , b u t

does n o t include those a c t i n g i n a j u d i c i a l o r q u a s i - j u d i c i a l

capacity      .
   ( 4 ) "Lobbying" i n c l u d e s :

    ( a ) t h e p r a c t i c e o f promoting o r o p p o s i n g t h e i n t r o d u c t i o n

o r e n a c t m e n t of ] . e g i s l a t i o n be£o r e t h e l e g i s l a t u r e o r t h e

members t h e r e o f by any p e r s o n o t h e r t h a n a member of t h e
legislature or a public o f f i c i a l acting i n h i s o f f i c i a l

c a p a c i t y ; and

    ( b ) t h e p r a c t i c e of promoting o r opposing o f f i c i a l a c t i o n

by any p u b l i c o f f i c i a l i n t h e e v e n t t h e p e r s o n engaged i n

s u c h p r a c t i c e expends $1,000 p e r c a l e n d a r y e a r o r more

e x c l u s i v e of p e r s o n a l t r a v e l and l i v i n g e x p e n s e s .

    ( 5 ) ( a ) " L o b b y i s t " means any p e r s o n who engages i n t h e

p r a c t i c e of l o b b y i n g f o r h i r e .

    (b) "Lobbyist" does n o t include

    ( i )any i n d i v i d u a l Mentana c i t i z e n a c t i n g s o l e l y on h i s / h e r

own b e h a l f , o r

    ( i i )any i n d i v i d u a l working f o r t h e same p r i n c i p a l a s a

l i c e n s e d l o b b y i s t , such i n d i v i d u a l having no p e r s o n a l c o n t a c t

w i t h any p u b l i c o f f i c i a l on b e h a l f of h i s / h e r p r i n c i p a l .

   ( c ) Nothing i n t h i s s e c t i o n d e p r i v e s any c i t i z e n n o t

l o b b y i n g f o r h i r e of t h e c o n s t i t u t i o n a l r i g h t t o communicate

with public o f f i c i a l s .

   ( 6 ) "Lobbying f o r h i r e " i n c l u d e s a c t i v i t i e s of any o f f i c e r s ,

a g e n t s , a t t o r n e y s , o r employees of any p r i n c i p a l who a r e

p a i d , r e i m b u r s e d , o r r e t a i n e d by such p r i n c i p a l and whose

d u t i e s include lobbying.              When a n i n d i v i d u a l i s r e i m b u r s e d

o n l y f o r h i s p e r s o n a l l i v i n g and t r a v e l e x p e n s e s , which

t o g e t h e r do n o t exceed $1,000 p e r c a l e n d a r y e a r , t h a t i n -

d i v i d u a l s h a l l n o t be c o n s i d e r e d t o be l o b b y i n g f o r h i r e .

    ( 7 ) " U n p r o f e s s i o n a l c o n d u c t " means:

   ( a ) a v i o l a t i o n of any of t h e p r o v i s i o n s of t h i s c h a p t e r ;

    ( b ) i n s t i g a t i n g a c t i o n by any p u b l i c o f f i c i a l f o r t h e

p u r p o s e of o b t a i n i n g employment i n o p p o s i t i o n t h e r e t o ;

    ( c ) a t t e m p t i n g t o i n f l u e n c e t h e a c t i o n of any p u b l i c o f f i -

c i a l on any measure pending o r t o be proposed by
   f~+-t~e-premise-e+-3uppert-er-epp83itien-~t-~~~-~~t~~e

eaeetien.
  (ii) promise of financial support,

  (iii) making public any unsubstantiated charges of improper
conduct on the part of any other lobbyist, any principal, or

any legislator,
  fiv+-any-imprege~-eeenemie-~eprisa&-e~-ether-un&aw~u3

rete3iutien-against-any-p~b3ie-e~~ieiu3~-er

  fv~-a~y-means-ether-than-argment-en-the-merits-theree~~

  fd+-ettempting-te-i~~~uenee-e-deeisien-er-vete-by-a-hearin~

examiner-er-qaasi-~uditer~&-e~fPee~-in-uny-eentested-e~se-pre-

eeedinq-ander-Part-6T-€hupter-4T-~it3e-27-~€~-exeept-us-pre-

aided-therein?
  (e) attempting to knowingly deceive any public official
with regard to the pertinent facts of an official matter or
attempt to knowingly misrepresent pertinent facts of an
official matter to any public official; or
  f~+-engagPng-in-praetiees-wkieh-re~3eet-di~eredit-en-the

praetiee-eS-3ebbying-3eqis&ature~

  (8) "Principal" means any person who makes payments in

excess of $1,000 per calendar year for any of the following
  (a) to engage a lobbyist, or
  fb+-in-the-ease-e~-e-persen-etker-tkan-an-individu~3~-te

~e3ieit~-direet3~~-indi~eet~y-e~-by-an-adverti3inq-eampaiqn

the-&ebbyL~g-effgerts-ef-anether-persen7

  (9) "~ocket"means the register and reports of lobbyists
and principals maintained by the commissioner pursuant to 5-

7-201.
  (10) "Payment" means distribution, transfer, loan, advance,
deposit, gift, or other rendering made or to be made of
money, property, or anything of value.
  (11) "Payment to influence official action" means any of

the following types of payment:
    ( a ) d i r e c t o r i n d i r e c t payment t o a l o b b y i s t by a p r i n c i p a l ,

a s s a l a r y , f e e , o r compensation f o r e x p e n s e s o r f o r any

o t h e r purpose;

    ( b ) payment i n s u p p o r t of o r a s s i s t a n c e t o a l o b b y i s t o r

lobbying a c t i v i t i e s , including, b u t n o t l i m i t e d t o , t h e

d i r e c t payment of e x p e n s e s i n c u r r e d a t t h e r e q u e s t o r sugges-

t i o n of t h e l o b b y i s t .

    ( 1 2 ) " B u s i n e s s " means any h o l d i n g o r i n t e r e s t whose f a i r

m a r k e t v a l u e i s g r e a t e r t h a n $1,000, i n any c o r p o r a t i o n ,

partnership, sole proprietorship, firm, enterprise, franchise,

a s s o c i a t i o n , self-employed i n d i v i d u a l , h o l d i n g company,

j o i n t s t o c k company, r e c e i v e r s h i p , t r u s t o r o t h e r e n t i t y o r

p r o p e r t y h e l d i n a n t i c i p a t i o n of p r o f i t , b u t d o e s n o t i n c l u d e

non-profit organizations.

    ( 1 3 ) "Commissioner" means t h e commissioner of campaign f i -

nances and p r a c t i c e s , c r e a t e d by 13-37-102,                 renamed i n

[ S e c t i o n 191 t h e commissioner of p o l i t i c a l p r a c t i c e s .

    ( 1 4 ) " E l e c t e d o f f i c i a l " means a p u b l i c o f f i c i a l h o l d i n g a

s t a t e o f f i c e f i l l e d by a s t a t e w i d e v o t e of a l l t h e e l e c t o r s

o f Montana o r a s t a t e d i s t r i c t o f f i c e , i n c l u d i n g , b u t n o t

l i m i t e d t o l e g i s l a t o r s , p u b l i c s e r v i c e commissioners and

d i s t r i c t c o u r t judges.       The t e r m " o f f i c i a l - e l e c t "   shall also

a p p l y o n l y t o such o f f i c e s .

S e c t i o n 3.     85-7-103,       MCA i s amended t o r e a d :

5-7-103.           ~icenses--fees--eligibility.

    (1) Any a d u l t of good moral c h a r a c t e r who i s a c i t i z e n of

t h e U n i t e d S t a t e s and who i s o t h e r w i s e q u a l i f i e d under t h i s
c h a p t e r may be l i c e n s e d a s a l o b b y i s t .        The commissioner

s h a l l p r o v i d e a l i c e n s e a p p l i c a t i o n form.      The a p p l i c a t i o n

form may be o b t a i n e d i n t h e o f f i c e of t h e commissioner and

f i l e d therein.        Upon a p p r o v a l of t h e a p p l i c a t i o n by t h e

[Commissioner] and r e c e i p t of t h e l i c e n s e f e e of $10 by t h e
commissioner, a l i c e n s e s h a l l be i s s u e d which e n t i t l e s t h e

l i c e n s e e t o p r a c t i c e l o b b y i n g on b e h a l f of one o r more

enumerated p r i n c i p a l s .           Each l i c e n s e s h a l l e x p i r e on December

31 of e a c h even-numbered y e a r o r may be t e r m i n a t e d a t t h e

r e q u e s t of t h e l o b b y i s t .

    ( 2 ) N a p p l i c a t i o n may be d i s a p p r o v e d w i t h o u t a f f o r d i n g
           o

t h e a p p l i c a n t a hearing.           The h e a r i n g s h a l l be h e l d and t h e

d e c i s i o n e n t e r e d w i t h i n 1 0 d a y s of t h e d a t e of t h e f i l i n g o f

the application.

    ( 3 ) The f i n e s and l i c e n s e f e e s c o l l e c t e d under t h i s c h a p t e r

s h a l l be d e p o s i t e d i n t h e s t a t e t r e a s u r y .

Section 4.            85-7-105,      MCA i s amended t o r e a d :

5-7-105.           Suspension of l o b b y i n g p r i v i l e g e s .       N lobbyist
                                                                              o

whose l i c e n s e h a s been suspended and no p e r s o n who h a s been

adjudged g u i l t y of a v i o l a t i o n of any p r o v i s i o n of t h i s

c h a p t e r may engage i n l o b b y i n g f o r h i r e u n t i l t h a t p e r s o n

h a s been r e i n s t a t e d t o t h e p r a c t i c e and d u l y l i c e n s e d .

S e c t i o n 5.      85-7-201,      MCA i s amended t o r e a d :

5-7-201.           Docket--contents.             The commissioner s h a l l make

a v a i l a b l e t o t h e p u b l i c t h e i n f o r m a t i o n r e q u i r e d by t h i s

c h a p t e r , i n c l u d i n g b u t n o t l i m i t e d t o t h e name and b u s i n e s s

a d d r e s s of e a c h l o b b y i s t , t h e name and b u s i n e s s a d d r e s s of

h i s / h e r p r i n c i p a l , and t h e s u b j e c t o r s u b j e c t s t o which t h e

employment r e l a t e s o r a s t a t e m e n t t h a t t h e employment r e l a t e s

t o a l l m a t t e r s i n which t h e p r i n c i p a l h a s a n i n t e r e s t .            The

docket e n t r y f o r each p r i n c i p a l s h a l l a l s o i n d i c a t e the

p r i n c i p a l ' s r e q u i r e d r e p o r t s of payments t o i n f l u e n c e o f f i c i a l

a c t i o n by a p u b l i c o f f i c i a l .

Section 6.            85-7-202,      MCA i s amended t o r e a d :

5-7-202.           ~ocket--public record.                Such d o c k e t s h a l l be a

p u b l i c r e c o r d and open t o t h e i n s p e c t i o n of any i n d i v i d u a l

upon demand a t any t i m e d u r i n g t h e r e g u l a r b u s i n e s s h o u r s of
t h e o f f i c e o f t h e commissioner.

S e c t i o n 7.       85-7-207,       MCA i s amended t o r e a d :

5-7-207.           Report t o l e g i s l a t u r e .       Beginning w i t h t h e f i r s t

Tuesday f o l l o w i n g t h e b e g i n n i n g of any r e g u l a r o r s p e c i a l

s e s s i o n of t h e l e g i s l a t u r e and on t h e f i r s t Tuesday of e v e r y

month t h e r e a f t e r d u r i n g which t h e l e g i s l a t u r e i s i n s e s s i o n ,

t h e commissioner s h a l l from h i s / h e r r e c o r d s r e p o r t t o e a c h

member of e a c h house of t h e l e g i s l a t u r e t h e names of l o b b y i s t s

r e g i s t e r e d under t h i s c h a p t e r , n o t p r e v i o u s l y r e p o r t e d , t h e

names of t h e p r i n c i p a l s whom t h e y r e p r e s e n t a s l o b b y i s t s and

t h e s u b j e c t s of l e g i s l a t i o n i n which e a c h p r i n c i p a l i s

interested.

S e c t i o n 8.      55-7-301,        MCA i s amended t o r e a d :

5-7-301.           P r o h i b i t i o n of p r a c t i c e w i t h o u t l i c e n s e and r e g i s t r a -

tion.

   (1) N i n d i v i d u a l may p r a c t i c e a s a l o b b y i s t u n l e s s t h a t
        o

i n d i v i d u a l h a s been l i c e n s e d under 5-7-103               and l i s t e d on t h e

d o c k e t a s employed i n r e s p e c t t o a l l t h e m a t t e r s he/she i s

promoting o r opposing.

   ( 2 ) No p r i n c i p a l may d i r e c t l y o r i n d i r e c t l y a u t h o r i z e o r

p e r m i t any l o b b y i s t employed by t h a t p r i n c i p a l t o p r a c t i c e

l o b b y i n g u n t i l t h e l o b b y i s t i s d u l y l i c e n s e d and t h e names

of t h e l o b b y i s t and t h e p r i n c i p a l a r e d u l y e n t e r e d on t h e

docket    .
Section 9.            55-7-302,        MCA i s amended t o r e a d :

5-?-382s-P~ekibited-eempe~satiens--We-ge~sen-may-be-emp%eyed
es-a-%ebbyist-~er-a-eempe~satien-de~en+-in-any-manne~-upen

tke-pessaqe-er-de~eat-e~-e~y-p~~epesed-er-pendinq-e~Sieiu%-aetie~

by-a-pab%ie-eGfieia%-e~-upen-any-etkeP-eentinqeney-eenneeted

with-saek-aetiens

Section 10.             E t h i c a l conduct.        No l o b b y i s t o r p r i n c i p a l

s h a l l engage i n , o r d i r e c t l y o r i n d i r e c t l y a u t h o r i z e , any
unprofessional conduct.

Section 11. Principals to file accountings.
  (1) A principal subject to this chapter shall file with
the commissioner an accounting of payments made to influence
the official action of a public official.
  (2) If such payments are made solely to influence legisla-
tive action, such accounting shall be made:

  (a) before February 16th of any year the legislature is in
session and shall include all payments made in that calendar
year prior to February 1st;
  (b) before the 16th day of the calendar month following
any calendar month in which the principal spent $5,000 or
more and shall include all payments made during the prior
calendar month; and
  (c) within 60 days following adjournment of such session
and shall include all payments made during such session,
except as has previously been reported.
  (3) If such payments are made to influence any other

official action by a public offical or made to influence
such other action and legislative action, such accounting
shall be made:
  (a) before February 16th of the calendar year following
such payments and shall include all payments made during the

prior calendar year; and
  (b) before the 16th day of the calendar month following
any calendar month in which the principal spent $5,000 or
more and shall include all payments made during the prior
calendar month.
  (4) If no such payments are made during the reporting
periods provided in subsections (2)(a), (2)(c)I and (3)(a)
above, the principal shall file a report stating such.
    ( 5 ) Each a c c o u n t i n g f i l e d under t h i s s e c t i o n s h a l l :

    ( a ) l i s t a l l payments f o r l o b b y i n g i n e a c h of t h e f o l l o w i n g

categories:

   fij-epig&na$-and-derPvetive-researek-f~er-whieh-the-eest

may-be-est~mated-i~-neeessar~~-de~e-te-suppe~t-~-~ebby~n~

erqment-er-presentatienf

   f~~~-pub&~eat&en-and-d&str~b~~&en-e~-eae~-pub&~eat&en~-e~e

tkat-tke-eest-e~-a-ne~s~etter-er-%ea~&et-d&st~&buted-te-t~e

mcmbe~sh~p-e~-a-p~&~ei~a&-need-net-be-~eperted-un&ess-eve~-ene-

ka~~-e~-that-news&ette~-e~-&e2tf&et-&s-deveted-te-&ebby&~q-met~ers

    (iii)o t h e r p r i n t i n g ;

   fivj-news-mediet

    (v) a d v e r t i s i n g ,   including production c o s t s ;

    ( v i ) postage;

    ( v i i ) t r a v e l and p e r s o n a l l i v i n g e x p e n s e s ;

    ( v i i i ) s a l a r i e s and f e e s , i n c l u d i n g a l l o w a n c e s , rewards

and c o n t i n g e n c y f e e s ;

    ( i x ) e n t e r t a i n m e n t , i n c l u d i n g a l l f o o d s and r e f r e s h m e n t s ;

    ( x ) t e l e p h o n e and t e l e g r a p h ; and

    ( x i ) o t h e r o f f i c e expenses;

    ( b ) i t e m i z e , i d e n t i f y i n g t h e payee and t h e b e n e f i c i a r y ,

    ( i ) e a c h s e p a r a t e payment c o n f e r r i n g $10 o r more b e n e f i t

t o any p u b l i c o f f i c i a l and

    ( i i ) e a c h s e p a r a t e payment c o n f e r r i n g $100 o r more b e n e f i t

t o more t h a n one p u b l i c o f f i c i a l , r e g a r d l e s s of i n d i v i d u a l

b e n e f i t , except t h a t i n regard t o a dinner o r other function

t o which a l l s e n a t o r s o r a l l r e p r e s e n t a t i v e s have been

i n v i t e d , t h e b e n e f i c i a r y may be l i s t e d a s a l l members of

t h a t group w i t h o u t l i s t i n g s e p a r a t e l y e a c h p e r s o n who a t t e n d e d ;

    ( c ) l i s t e a c h c o n t r i b u t i o n and membership f e e which amounts

t o $250 o r more when a g g r e g a t e d o v e r t h e p e r i o d of one
c a l e n d a r y e a r p a i d t o t h e p r i n c i p a l , regard3ess-eS-whether

it-was-paid-se3e3y              f o r t h e purpose of l o b b y i n g , w i t h t h e

f u l l a d d r e s s of e a c h p a y e r and t h e i s s u e a r e a , i f any, f o r

which such payment was earmarked;

   $d)-3ist-eaeh-pe3itiea%-eent~ibutien~-i~e3uding-un~thin~-eS

va3ue~-peid-te-any-eendidete-5e~-e3eetiue-pub3&e-eSS&ee~-te

any-eemittee-estab3ished-te-~uppert-er-eppese-a-eandidute-~er

e3eetive-pub3&e-eSSieeT-er-te-uny-eemittee-te-suppert-er

eppese-eny-initietiveT-re~e~e~dumT-er-ether-ba33et-&ssuei

wkether-saeh-payment-Ps-m~de-direet3y-er-&ndi~eet3y-by-the

prineipa3-er-any-3ebbyist-whe-reeeeived-eempensatien-er-reim-

bursement-~er-saeh-pa~me~t-5rem-the-pr&ne~pa~~

   ( e ) l i s t e a c h o f f i c i a l a c t i o n which t h e p r i n c i p a l o r h i s

a g e n t s e x e r t e d a major e f f e c t t o s u p p o r t , oppose, o r modify,

t o g e t h e r w i t h a s t a t e m e n t of t h e p r i n c i p a l ' s p o s i t i o n f o r o r

a g a i n s t such a c t i o n ; and

   ( f ) be k e p t by t h e commissioner f o r a p e r i o d of t e n y e a r s .

Section 1 2 .        P r i n c i p a l s required t o report--penalty                 for

fail-ure t o r e p o r t o r f o r f a l s e statement.                A p r i n c i p a l may

n o t make payments t o i n f l u e n c e o f f i c i a l a c t i o n by any p u b l i c

o f f i c i a l unless t h a t principal f i l e s the reports required

under t h i s c h a p t e r .     A p r i n c i p a l who f a i l s t o f i l e a r e q u i r e d

r e p o r t i s s u b j e c t t o t h e p e n a l t y p r o v i d e d i n 5-7-305       a s well
a s any c i v i l a c t i o n p r o v i d e d f o r i n t h i s c h a p t e r .     A princi-

p a l who knowingly f i l e s a f a l s e , e r r o n e o u s , o r i n c o m p l e t e

s t a t e m e n t commits t h e o f f e n s e of unsworn f a 1 . s i f i c a t i o n t o

authorities.

S e c t i o n 13.    Reimbursement.             Whenever a l o b b y i s t i n v i t e s a

p u b l i c o f f i c i a l t o a t t e n d a f u n c t i o n which t h e l o b b y i s t o r

h i s / h e r p r i n c i p a l have f u l l y o r p a r t i a l l y funded o r s p o n s o r e d ,
o r whenever a l o b b y i s t o f f e r s a p u b l i c o f f i c i a l a g i f t , t h e

l o b b y i s t must, upon r e q u e s t , s u p p l y t h e r e c i p i e n t p u b l i c
o f f i c i a l w i t h t h e b e n e f i t ' s t r u e o r e s t i m a t e d c o s t and a l l o w

t h e p u b l i c o f f i c i a l t o reimburse.             Such e x p e n d i t u r e s must be

i t e m i z e d i n t h e p r i n c i p a l ' s r e p o r t s w i t h a n o t a t i o n "reim-

b u r s e d by b e n e f a c t e e " .

Section 1 4 .            Governmental R e p o r t i n g .         Budget p r e p a r a t i o n o r

r e s p o n s e t o r e q u e s t s of a house o r committee of t h e l e g i s l a -

t u r e by any governmental e n t i t y s h a l l n o t be c o n s i d e r e d l o b -

bying payments f o r t h e p u r p o s e s o f t h i s c h a p t e r .

S e c t i o n 1 5 . A u d i t of f i n a l a c c o u n t i n g s t a t e m e n t s .     The

commissioner s h a l l examine and may a u d i t t h e a c c o u n t i n g s

f i l e d under      [ S e c t i o n 1 1 1 and s h a l l i n v e s t i g a t e any i r r e g u l a r i -

t i e s and r e p o r t any a p p a r e n t v i o l a t i o n s of t h i s c h a p t e r t o

t h e a t t o r n e y s having a u t h o r i t y t o p r o s e c u t e .         The l o b b y i s t

i s r e q u i r e d t o p r o v i d e and t h e p r i n c i p a l i s r e q u i r e d t o

o b t a i n and keep f o r a p e r i o d of s e v e n y e a r s from t h e d a t e of

f i l i n g a l l r e c o r d s s u p p o r t i n g t h e a c c o u n t i n g s f i l e d under

[Section 111         .     A l l s u c h r e c o r d s s h a l l be open t o i n s p e c t i o n

on r e q u e s t of t h e commissioner o r a n a t t o r n e y having a u t h o r i t y

t o p r o s e c u t e v i o l a t i o n s of t h i s c h a p t e r .     The commissioner and

s u c h a t t o r n e y s are g i v e n t h e power t o subpoena and compel

a t t e n d a n c e ; i s s u e e n f o r c e a b l e c i v i l i n v e s t i g a t i v e demands;

t a k e e v i d e n c e ; and r e q u i r e t h e p r o d u c t i o n of any books,

c o r r e s p o n d e n c e , memoranda, bank a c c o u n t s t a t e m e n t s , o r o t h e r

r e c o r d s which a r e r e l e v a n t o r m a t e r i a l f o r t h e p u r p o s e of

c o n d u c t i n g any i n v e s t i g a t i o n p u r s u a n t t o t h e p r o v i s i o n s of

t h i s chapter      .
Section 16.           D i s c l o s u r e by e l e c t e d o f f i c i a l s .

    (1) P r i o r t o December 1 5 of e a c h even-numbered y e a r , e a c h

elected o f f i c i a l o r o f f i c i a l - e l e c t s h a l l f i l e with the

commissioner a b u s i n e s s d i s c l o s u r e s t a t e m e n t on a form

p r o v i d e d by t h e commissioner.               The s t a t e m e n t s h a l l p r o v i d e
the following information:   The name, address, and type of

business of such individual and each member of such in-

dividual's immediate family. For this purpose "immediate
family" includes the individual's spouse and minor children

only.
  (2) No such individual may assume or continue to exercise

the powers and duties of the office to which that individual
has been elected or appointed until such statement has been
filed.
  ( 3 ) The commissioner shall make such business disclosure

statements available to any individual upon request.
Section 17.   Commissioner to make rules--statements of
intent.
  (1) The commissioner shall promulgate and publish rules
necessary to carry out the provisions of [this act] in con-
formance with the Montana Administrative Procedure Act and,
in particular, shall provide rules necessary to allocate
salary, expenses, and any other payments between lobbying

activities and other activities not connected with lobbying
for any person whose activities are not solely limited to

lobbying.
  (2) Such rules shall be designed to effect and promote the
purposes of this act, express or implied.   Such rules shall
be as simple and easily complied with as possible.

Section 18.   Civil penalties and enforcement.
 (1) Any person who violates any of the provisions of this
chapter shall be subject to civil penalties of not less than

$250 and not more than $7,500 according to the discretion of
the district court, as court of original jurisdiction.    A
lobbyist who violates any of the provisions of this chapter

shall have his/her license suspended or revoked according to
t h e d i s c r e t i o n of t h e c o u r t .      Any p u b l i c o f f i c i a l h o l d i n g

e l e c t i v e o f f i c e adjudged i n v i o l a t i o n of t h e p r o v i s i o n s of

t h i s a c t i s a d d i t i o n a l l y s u b j e c t t o r e c a l l under Montana

R e c a l l A c t , 52-16-601,         MCA e t s e q , and such v i o l a t i o n s h a l l

c o n s t i t u t e a n a d d i t i o n a l b a s i s f o r r e c a l l t o t h o s e mentioned

i n 52-16-603 ( 3 ) , MCA.

    ( 2 ) The a t t o r n e y g e n e r a l , commissioner, o r t h e c o u n t y

a t t o r n e y o f t h e c o u n t y i n which t h e v i o l a t i o n t a k e s p l a c e

may b r i n g c r i m i n a l o r c i v i l a c t i o n i n t h e name of t h e s t a t e

f o r any a p p r o p r i a t e c r i m i n a l o r c i v i l remedy.

    ( 3 ) I f a p r o s e c u t i o n i s u n d e r t a k e n by t h e commissioner o r

any c o u n t y a t t o r n e y , a l l c o s t s a s s o c i a t e d w i t h t h e p r o s e c u t i o n

s h a l l be p a i d by t h e s t a t e of Montana.

    ( 4 ) ( a ) Any i n d i v i d u a l who h a s n o t i f i e d t h e commissioner,

t h e a t t o r n e y g e n e r a l and t h e a p p r o p r i a t e c o u n t y a t t o r n e y i n

w r i t i n g t h a t t h e r e i s r e a s o n t o b e l i e v e t h a t some p o r t i o n of

t h i s c h a p t e r i s b e i n g v i o l a t e d may h i m s e l f / h e r s e l f   bring i n

t h e name of t h e s t a t e a n a c t i o n ( h e r e i n a f t e r r e f e r r e d t o a s

a c i t i z e n ' s a c t i o n ) a u t h o r i z e d under t h i s c h a p t e r i f :

    ( i ) t h e a t t o r n e y g e n e r a l and t h e a p p r o p r i a t e c o u n t y a t t o r n e y

have f a i l e d t o commence a n a c t i o n h e r e u n d e r w i t h i n 40 d a y s

a f t e r such n o t i c e , and

    ( i i ) s a i d a t t o r n e y s t h e n f a i l t o commence a n a c t i o n w i t h i n

1 0 d a y s a f t e r a w r i t t e n n o t i c e d e l i v e r e d t o them a d v i s i n g

them t h a t a c i t i z e n ' s a c t i o n w i l l b e b r o u g h t i f t h e y do n o t

bring an a c t i o n .

    ( b ) Each n o t i f i c a t i o n s h a l l t o l l t h e s t a t u t e of l i m i t a t i o n s

a p p l i c a b l e u n t i l t h e e x p i r a t i o n of t h e w a i t i n g p e r i o d .

    ( c ) I f t h e i n d i v i d u a l who b r i n g s t h e c i t i z e n ' s a c t i o n p r e -

v a i l s , he/she s h a l l be e n t i t l e d t o be reimbursed by t h e

s t a t e of Montana f o r c o s t s and a t t o r n e y ' s f e e s i n c u r r e d :

P r o v i d e d t h a t i n t h e c a s e of a c i t i z e n ' s a c t i o n which i s

d i s m i s s e d and which t h e c o u r t a l s o f i n d s was b r o u g h t w i t h o u t
r e a s o n a b l e c a u s e , t h e c o u r t may o r d e r t h e i n d i v i d u a l commencing

t h e a c t i o n t o pay a l l c o s t s of t r i a l and r e a s o n a b l e a t t o r n e y ' s

f e e s i n c u r r e d by t h e d e f e n d a n t .

    ( 5 ) N c i v i l a c t i o n may be b r o u g h t under t h i s s e c t i o n more
           o

t h a n seven y e a r s a f t e r t h e o c c u r r e n c e of t h e f a c t s which

g i v e rise t o the action.

    ( 6 ) A l l c i v i l p e n a l t i e s imposed p u r s u a n t t o t h i s s e c t i o n

s h a l l be d e p o s i t e d i n t h e s t a t e g e n e r a l fund.

    ( 7 ) A h e a r i n g under t h i s c h a p t e r s h a l l be h e l d by t h e

c o u r t u n l e s s t h e d e f e n d a n t - l i c e n s e e demands a j u r y t r i a l .

The t r i a l s h a l l be h e l d a s soon a s p o s s i b l e b u t a t l e a s t 20

d a y s a f t e r t h e f i l i n g of t h e c h a r g e s and s h a l l t a k e p r e c e d e n c e

o v e r a l l o t h e r m a t t e r s pending b e f o r e t h e c o u r t .

    (8) I f the court finds f o r the p l a i n t i f f ,                    judgment s h a l l

be r e n d e r e d r e v o k i n g o r suspending t h e l i c e n s e and t h e c l e r k

of c o u r t s h a l l f i l e a c e r t i f i e d copy of t h e judgment w i t h

t h e comrnissioner.

S e c t i o n 19. R e c o d i f i c a t i o n .     The o f f i c e of t h e commissioner

of campaign f i n a n c e s and p r a c t i c e s , c r e a t e d by 13-37-102,

s h a l l be known a s t h e o f f i c e of t h e comrnissioner of p o l i t i c a l

practices.

Section 20. Repealer.                   S e c t i o n s 5-7-104,        5-7-205,       5-7-206,

5-7-303,       and 5-7-304,           MCA a r e r e p e a l e d .

Section 21.          Severability.                I f a p a r t of t h i s a c t i s i n v a l i d ,

a l l v a l i d p a r t s t h a t a r e s e v e r a b l e from t h e i n v a l i d p a r t re-

main i n e f f e c t .        I f a p a r t of t h i s a c t i s i n v a l i d i n one o r

more of i t s a p p l i c a t i o n s , t h e p a r t remains i n e f f e c t i n a l l

v a l i d a p p l i c a t i o n s t h a t a r e s e v e r a b l e from t h e i n v a l i d

applications.

Section 22. E f f e c t i v e d a t e .              T h i s a c t s h a l l be e f f e c t i v e

upon p a s s a g e and a p p r o v a l by t h e v o t e r s of t h e s t a t e of

Montana.
                                       APPENDIX B

     P e n a l t y . Any p e r s o n v i o l a t i n g t h e p r o v i s i o n s
     of t h i s c h a p t e r s h a l l be deemed g u i l t y of a
     misdemeanor and upon c o n v i c t i o n t h e r e o f s h a l l
     be punished by imprisonment i n t h e c o u n t y j a i l
     n o t more t h a n 6 months o r by a f i n e n o t exceed-
     i n g $200, o r b o t h .        ( S e c t i o n 5-7-305, MCA.)


                                       APPENDIX C

     The word "Montana" i s v o i d i n s e c t i o n l ( 2 ) and
     i n s e c t i o n 2 ( 5 ) ( b ) ( i ) . The f o l l o w i n g s e c t i o n s
     a r e void i n t h e i r e n t i r e t y :                        ,
                                                      2 (7) ( c ) (i) 2 (7)
      ( c ) ( i v ) , 2 (7)( c ) ( v ) , 2 ( 7 ) (dl , 2 ( 7 ) ( f ) , 2 ( 8 ) ( b ) I
                             , 1                     , 1
     9 , 1 ( 5 ) (a) ( i ) 1 ( 5 ) ( a ) ( i i ) 1 ( 5 ) ( a ) ( i v ) I
             1
     1 ( 5 ) (61).
       1                 The words " r e g a r d l e s s of whether i t
     was p a i d s o l e l y " a r e v o i d i n s e c t i o n 1 ( 5 ) ( c )
                                                                      1            .



W e concur:




        Chief ~ u s t i c e                         \
Mr. Justice Daniel J. Shea concurring:

     I concur with the opinion of the Court, even though
I feel that we have strained considerably to uphold many
of its provisions.   But, as long as what we have done does
not fly in the face of any constitutional provisions, I
believe that we should give more leeway to initiatives passed
by the electorate of this state.
     In addition, I feel it necessary to comment on the
findings and conclusions adopted by the trial court.    The
plaintiff proposed eleven findings of fact and the trial
court adopted verbatim all eleven of them.   The trial court,
did, however, add finding twelve.   The plaintiff proposed
nine conclusions of law and the trial court adopted verbatim
all nine of them.    This is hardly an indication that the
trial court carefully studied the constitutional issues
involved and carefully entered into the decision-making process.
                                              ,
     In Tomaskie v. Tomaskie (1981), - Mont. - 625 P.2d
536, 38 St.Rep. 416, this Court disapproved of the practice
of adopting verbatim the proposed findings and conclusions
of the prevailing party.    In Jensen v. Jensen (Decided July
17, 1981, Cause No. 80-389), I set out in detail the reasons
why no trial court should adopt verbatim the proposed findings
and conclusions presented by the prevailing party.     It is sad
that in such an important case as this, that the trial court
has chosen to rubber-stamp the proposed findings and conclusions
submitted by the plaintiffs in this case.    This is particularly
so when the preliminary orders of the court, made final by
the trial court's decision, declared all of Initiative 85 to
be unconstitutional.   Matters of such importance are certainly
deserving of more attention than was obviously given here by
the trial court.